785 F. Supp. 1491 (1992)
Paul Charles WESCH, Plaintiff,
Michael Figures, et al., Intervenors-Plaintiffs,
v.
Guy HUNT, et al., Defendants.
Civ. A. No. 91-0787.
United States District Court, S.D. Alabama, S.D.
March 9, 1992.
Judgment Affirmed May 18, 1992.
*1492 David A. Boyett, III and Ferrell S. Anders, Mobile, Ala., for plaintiff.
Ronnie L. Williams, Mobile, Ala. and John H. England, Jr., Tuscaloosa, Ala., for intervenors-plaintiffs.
Algert S. Agricola, Jr., Mark Montiel, Montgomery, Ala., Michael A. Carvin, Washington, D.C., Ronald C. Forehand, Asst. Atty. Gen., Robert M. Givhan, Walter S. Turner, Office of Atty. Gen., Montgomery, Ala., James C. Wood, Mobile, Ala., Taylor D. Wilkins, Jr., Bay Minette, Ala., Jack Booker Weaver, Windell C. Owens, Monroeville, Ala., George W. Fendley, III, Camden, Ala., Bruce N. Wilson, Grove Hill, Ala. and Michael Onderdonk, Chatom, Ala., for defendants.
Devon Wiggins, pro se.
Gregory B. Stein, Henry Brewster, Mobile, Ala.
Jack Drake, Tuscaloosa, Ala.
Before COX, Circuit Judge, HAND, Senior District Judge, and ALBRITTON, District Judge.
Judgment Affirmed May 18, 1992. See 112 S. Ct. 1926.

MEMORANDUM OPINION
BY THE COURT.

INTRODUCTION
On September 23, 1991, Plaintiff Paul Charles Wesch brought this action seeking declaratory and injunctive relief against the Governor of Alabama, as well as other state officials, contending, inter alia, that the present State law defining congressional districts in the State of Alabama violates Art. I, § 2 of the Constitution. Based on 1990 census data, Wesch specifically alleges that if the 1992 congressional elections were to be held under the present districting plan, it would violate his right to the constitutionally mandated "one-person, one-vote" scheme of representation.
Pursuant to 28 U.S.C. § 2284(a), this three-judge court was convened. On December 9, 1991, Michael Figures and others, who assert a claim under the Voting Rights Act, 42 U.S.C. § 1973 et seq., were granted leave to intervene. A two day trial was held.
Having considered the evidence and the post-trial submissions of the parties, the court enters the following findings of fact and conclusions of law.

FINDINGS OF FACT
1. The Plaintiff Paul Charles Wesch is a citizen of the United States and is a resident and registered voter in the First Congressional *1493 District of Alabama as presently configured.
2. The Intervenor-Plaintiffs, Michael Figures and others, are African-American citizens of the United States and the State of Alabama. They have been allowed to intervene in this litigation both on their own behalf and on behalf of all African-American citizens of the State of Alabama.
3. It was agreed by all parties, including the Plaintiff-Intervenors, that the complaint of intervention would proceed on an allegation that § 2 of the Voting Rights Act has been violated, insofar as the class represented by the intervenors had been denied meaningful access to the voting process that would allow them to elect candidates of their choice.
4. The court notes that the original complaint was filed in September, a fact known to the Plaintiff-Intervenors who chose not to intervene until December 4, 1991. Therefore, the Plaintiff-Intervenors were permitted to intervene only after they agreed to comply with all procedures and deadlines in place.
5. The Defendant Guy Hunt is the Governor of Alabama. The Defendant Billy Joe Camp is the Secretary of State of Alabama. The Defendants Lionel W. Noonan, Harry D'Olive, Devon Wiggins, Otha Lee Biggs, Jerry Bogan, Clarence Watters, and Tom W. Turner are the Probate Judges of the seven counties which presently comprise the First Congressional District of Alabama. All Defendants are sued both in their individual and official capacities. All Defendants have significant duties in the administration of congressional elections in Alabama.
6. This court advised the parties of its intent to employ Professor Harold W. Stanley as the court's expert to assist in considering any and all plans for redistricting that might be submitted, and to advise the court on the statistical issues in regard to any possible redistricting. The court extended to the parties the opportunity to state if there were any objections to the court's selection of this expert. No objections were filed. After the trial, the parties were also given the opportunity to object to the statistical information relied on by Professor Stanley, the same information underlying this order. No objections were filed.
7. In 1981, the Alabama Legislature enacted the current version of Ala.Code § 17-20-1 (1987), which divided the state into seven congressional districts. During 1990, the Bureau of the Census of the United States Department of Commerce conducted a census of the United States, including the State of Alabama, pursuant to constitutional authority. On January 16, 1991, the Clerk of the United States House of Representatives notified Governor Hunt that Alabama would retain seven seats in the House of Representatives following the 1990 census. (Statement of Agreed Facts and Exhibit A thereto.)
8. According to the 1990 census, Alabama's total population is 4,040,587 persons. In order to achieve exact population equality among each of Alabama's seven congressional districts, the ideal population of each district would be 577,227 persons. (Statement of Agreed Facts and Exhibit B thereto.)
9. Alabama's most populous congressional district is District 5, which has 603,726 persons. Accordingly, District 5 varies from the "ideal" population by 26,499 persons, or 4.59%. Alabama's least populous congressional district is District 6, which has 532,748 persons. Accordingly, District 6 varies from the "ideal" population by 44,479 persons, or 7.71%. The difference between the populations of the most populous and least populous districts is 70,978 persons, which constitutes a relative overall variance from the ideal population of 12.3%. (Statement of Agreed Facts, Exhibit B.)
10. African-Americans do not constitute a majority in any of Alabama's existing congressional districts. (Statement of Agreed Facts, Exhibit C.) However, according to the 1990 census data, the African-American population in Alabama is sufficiently compact and contiguous to permit the creation of a congressional district in which 65% or more of the residents are African-Americans. The parties agree *1494 that such a district should be created. (Supplemental Stipulation filed January 3, 1992.)
11. On February 8, 1991, the Alabama Legislature received the 1990 census data on magnetic tape from the Bureau of Census, and this information was loaded, as received, into the computer system maintained by the Alabama Legislature's Permanent Joint Legislative Committee on Reapportionment ("Reapportionment Committee"). The population data in the Reapportionment Committee's computer data base is the official 1990 census data compiled and released by the Bureau of the Census and is accurate and reliable information for redistricting purposes. (Statement of Agreed Facts.) On July 15, 1991, the Secretary of Commerce advised that there would be no adjustment to the 1990 census figures as originally transmitted to the Alabama Legislature.
12. The total population of each existing congressional district is reflected in Appendix A to this opinion. The total population of each existing congressional district by race is reflected in Appendix B; the total population by race of each of Alabama's 67 counties is reflected in Appendix C; and the voting age population by race of each of the 67 counties is reflected in Appendix D. The names, dates when first elected, and home addresses of Alabama's incumbent congressmen are reflected in Appendix E.
13. On April 2, 1991, the Reapportionment Committee adopted a set of guidelines for redistricting. (Plaintiff's Exhibit 1; deposition of Marilyn Terry, pp. 24-25.) The Guidelines set forth a fair set of criteria for congressional redistricting. In addition to mandating compliance with population equality or the "one-person, one-vote" rule and the requirements of the Voting Rights Act, these guidelines included the following criteria:
3. All legislative and congressional districts will be composed of contiguous and reasonably compact geography.
4. Where possible, legislative and congressional districts should attempt to preserve communities of interest, including without limitation municipalities and concentrations of blacks and other ethnic minorities, where such efforts do not violate the other stated criteria.
5. Counties should be used as district building blocks where possible, and to the extent consistent with other aspects of these criteria.
a. Where county lines cannot be maintained, district boundaries should follow as closely as practicable the local voting precinct boundary lines in order to minimize voter confusion and cost of election administration.
b. Where voting precinct boundary lines cannot be followed and also meet the geographic guidelines as stated in this section, district lines must follow census block geography in order to maintain the integrity of the statistical analysis.
6. Efforts will be made to preserve cores of existing districts where such efforts are consistent with and do not violate the other criteria stated herein.
14. The Alabama Legislature adjourned its 1991 regular session on July 29, 1991, without enacting a congressional redistricting plan. (Statement of Agreed Facts, Paragraph 13.) It was argued that the Legislature might delay the primaries for congressional elections, allowing it time to adopt and have precleared a constitutional redistricting plan. If that were done, two primaries would have to be held, entailing added cost to the taxpayers.
15. By statute, Alabama's congressional primaries will be held June 2, 1992. The qualifying deadline for candidates is sixty days prior to the primary, or April 3, 1992.[1] In order for a legislatively-enacted congressional redistricting plan to receive the "preclearance" from the Justice Department required by § 5 of the Voting Rights Act, 42 U.S.C. § 1973c, in time for the April 3 qualifying deadline, such a plan should have been submitted to the Justice Department no later than February 3, 1992.
*1495 16. Under Alabama law, the calling of special sessions of the Legislature is a discretionary call on the part of the Governor. Ala. Const. Art. V, § 122. The Governor's answer filed on October 29, 1991, indicated that the Governor did not plan to call a special session of the Legislature for the purposes of redistricting.
17. At the time this case was filed, this court considered it highly unlikely that the legislative process could produce a congressional redistricting plan and have it precleared in time for the 1992 congressional primaries to be held as scheduled. Nothing was presented to this court to indicate that the Legislature would convene for the purpose of adopting a plan of redistricting in time to be precleared for these elections. Nothing was presented to indicate that even if a special session was called for the purpose of considering redistricting, that a successful effort would follow, or that even if the Legislature was allowed to consider the matter after the regular term commenced on February 4, 1992, that a plan would be forthcoming, and if forthcoming, there would be time to have such plan precleared. The court considered this case on a fast track in light of the impending primary. All parties participating in this case were put on notice of this fact.
18. Consequently, the court finds that the only means by which Alabama's 1992 congressional primaries may be held in a timely manner (other than under the current districting scheme which, for reasons enumerated in the Conclusions of Law, the court rejects) is pursuant to an interim redistricting plan ordered by this court.
19. The parties have submitted six proposed redistricting plans to the court for its consideration: (1) the "Reed Plan," Plaintiff's Exhibits 3 and 7; (2) the "Sam Pierce Zero Plan," Plaintiff's Exhibits 2 and 6 (hereafter the "Pierce Plan"); (3) the "Hilliard Plan," Intervenors' Exhibits 3 and 3A; (4) the "Unity Plan," Intervenors' Exhibits 1 and 1A; (5) the "Modified Unity Plan," Intervenors' Exhibits 2 and 2A; and (6) the "CD25 Plan," Intervenors' Exhibits 4 and 4A.
20. Of the six plans submitted, only the Reed Plan was considered in its final form by the Reapportionment Committee. The Pierce Plan, however, is a modification of a plan called the "Larry Dixon Plan" which was considered by the Reapportionment Committee. The Pierce Plan modified the Larry Dixon Plan to some extent, but the basic format is similar. The Legislature of the State of Alabama created an Interim Task Force on Reapportionment by Act # 87-356. By Act $ 90-388 that task force became the staff to the Permanent Committee on Reapportionment of the Alabama Legislature. The task force scheduled a series of public hearings in regard to redistricting matters, and under the instructions given to the Reapportionment Committee, as set forth in the Guidelines for Legislative and Congressional Redistricting, the Reapportionment Committee meetings and public hearings were open to the public and all plans presented to the Reapportionment Committee were to be made available to the public for its input. These public meetings were held in accordance with the schedule outlined in the appendix to the motion to dissolve filed by Evans (Tab $ 14). Among those plans considered by the Reapportionment Committee, and one that apparently was to be presented to the Legislature, was the Larry Dixon Plan.
The Reapportionment Committee conducting the hearings was made up both African-Americans and Whites. Public input to the Reapportionment Committee in regard to the respective plans was from both African-Americans and Whites.
21. Neither The Pierce Plan nor the Larry Dixon Plan was adopted by the Alabama Legislature.
22. We take judicial notice of the fact that the Legislature has since adopted a plan which substantially differs from any plan that was submitted to this court. We also note the fact that the adopted Plan has neither been precleared by the Justice Department nor approved by the District Court for the District of Columbia.
23. Only two of the plans submitted the Pierce Plan and the Reed Planachieve population equality among the districts. *1496 Under the Pierce Plan two districts contain one person less than the ideal district population of 577,227. Under the Reed Plan, one district has two fewer voters than the ideal. The Hilliard Plan has a total deviation of .71% and an average deviation of .63%. The Modified Unity Plan shows a deviation of 1.6% with an average of .52%. The Unity Plan exhibits a total deviation of 1.15% and an average of .27%. Finally, the CD25 Plan has a deviation of .02%. Deviations in all these plans are not justified by any particular goal or interest.
24. Both the Pierce and Reed Plans contain a district with more than 65% African-American population. Under the Pierce Plan, District 7 contains an African-American population comprising 67.69% of the total residents of that District and 63.58% of that District's voting age residents. These percentages slightly exceed those in the majority African-American district (District 4) created by the Reed Plan: 66.69% total population and 62.93% voting age population. (Plaintiff's Exhibits 2 and 3; TR 15-16.) More significantly, as of December 1990, the African-American percentage of registered voters in the Pierce Plan's District 7 was 55.55%, which is 3% greater than the African-American percentage of registered voters in the Reed Plan's District 4.
25. Both the Reed Plan and the Pierce Plan provide African-Americans in Alabama with a substantial majority so as to permit them an opportunity to elect a candidate of their choice. The district in the Pierce Plan is slightly more weighted because it includes higher percentages of African-Americans in total population, voting age population and registered voter population.
26. The Hilliard Plan includes two majority African-American districts, with an African-American population of 59.33% and 61.98% respectively. Although this plan was submitted by the intervenors, they took the position that the Hilliard Plan probably provided obstacles of sufficient nature to cast doubt on their opportunity to elect candidates of their choice in these districts.
27. There are significant differences between the Pierce Plan and the Reed Plan in terms of compactness of their districts. District 1 of the Pierce Plan includes six closely contiguous counties in southwest Alabama, whereas District 1 under the Reed Plan includes Mobile County to the south and Tuscaloosa County to the north. District 2 under the Pierce Plan is largely composed of counties in the southeast corner of the state, while the Reed Plan's District 2 stretches from Mobile County, in the extreme southwest corner of the State, to Lee County, in east central Alabama. The Pierce Plan is superior to the Reed Plan in terms of compactness.[2]
28. The Pierce Plan maintains the integrity of individual voting precincts to a far greater degree than does the Reed Plan. The Pierce Plan splits only 10 voting precincts statewide, whereas the Reed Plan splits at least 57. (Plaintiff's Exhibits 2 and 3.) A redistricting plan should minimize precinct splitting when possible because of administrative problems encountered in the conduct of elections when precincts are split.
Furthermore, it is possible to construct a majority African-American district in Alabama using precincts as building blocks.
29. The Pierce Plan splits seven counties. The Reed Plan splits eight counties. The Hilliard Plan splits thirty-one counties.
30. The Pierce Plan also maintains the cores of existing districts to a much greater extent than the Reed Plan. Again, the most striking differences between the *1497 plans in this regard are apparent in Districts 1 and 2. There are also significant differences in District 3. The following table reflects the percentage of residents of existing Districts 1, 2, and 3 who remain in those districts under the Pierce and Reed Plans:


         District       Pierce      Reed
           1             97.2        64.3
           2             86.7        57.0
           3             85.2        75.0

31. As a consequence of its apparent disregard for maintaining the cores of existing Districts 1 and 2, the Reed Plan would also separate the incumbent congressmen in those districts from a large percentage of their current constituents. Under the Reed Plan, Congressman Callahan, the incumbent in the present District 1, would be placed in District 2. (Plaintiff's Exhibit 20.) District 2 under the Reed Plan contains only 25.6% of Congressman Callahan's existing constituents. Likewise, the Reed Plan would place Congressman Dickinson, the present incumbent in District 2, in District 3 against District 3's incumbent, Congressman Browder. (Plaintiff's Exhibit 20.) 75.0% of the current residents of District 3Congressman Browder's present constituentsare included in the Reed Plan's District 3. However, only 19.0% of Congressman Dickinson's present constituents are included in that District.
32. Another consequence of the Reed Plan's distortion of Districts 1 and 2 is that the Pierce Plan better preserves the communities of interests in those two districts.

CONCLUSIONS OF LAW
33. The court has jurisdiction pursuant to the authority contained in 28 U.S.C. §§ 1331, 1343, 2284 and 42 U.S.C. § 1971 et seq.
34. Congressional redistricting is primarily and foremost a state legislative responsibility. It is therefore with great reluctance that we order an interim plan to become effective for the upcoming 1992 elections. It is out of deference to the Legislature that we have delayed our ruling until this time. In fact, we have afforded it every opportunity to fashion its own plan in order that it could fulfil its responsibility under the Constitution.[3]
35. Unfortunately, the Legislature has not yet precleared its adopted plan so that it can be in place for the impending elections, and we are bound by the Constitution not to permit these elections under the present districts.[4]
36. First and foremost, any court ordered redistricting plan must achieve precise population equality among its districts. Wesberry v. Sanders, 376 U.S. 1, 84 S. Ct. 526, 11 L. Ed. 2d 481 (1964); Kirkpatrick v. Preisler, 394 U.S. 526, 89 S. Ct. 1225, 22 L. Ed. 2d 519 (1969). This is to ensure that "as nearly as is practicable one man's vote in a congressional election will be worth as much as another's." Wesberry, 376 U.S. at *1498 7-8, 84 S. Ct. at 530. Put another way, Art. I, § 2 prohibits any population deviations among districts in a congressional redistricting plan without proper justification. Kirkpatrick, 394 U.S. at 531, 89 S. Ct. at 1229.
37. Among the plans submitted, only two meet this rigorous standard[5]the Pierce Plan and the Reed Plan. All the other plans which were submitted have unacceptable deviations. Further, none of the proponents of these plans provide an adequate justification for the deviation and we have "no authority to depart from the constitutional mandate of perfect equality in order to achieve some non-constitutional policy" that we believe will serve the public good.[6]Connor, 431 U.S. at 417, 97 S. Ct. at 1835.
38. If it is possible under constitutional restrictions, a court should consider expressed state policies and preferences. The Reapportionment Committee established guidelines by which to measure a proposed apportionment plan. These guidelines reflect constitutional considerations established by case and statutory law. Any redistricting plan should take into consideration: compactness/contiguity; preservation of political subdivisions; maintenance of communities of interest; and preservation of the core areas of existing districts.
39. Compactness addresses the geographic shape of districts. The most compact district is the district that is configured in the smallest possible area. See Karcher, 462 U.S. at 756-57, 103 S. Ct. at 2673-74. Preservation of political subdivisions promotes efficient representation, empowers a constituency's ability to organize productively, and serves as a deterrent to partisan gerrymandering. Burton v. Hobbie, 561 F. Supp. 1029, 1035 (M.D.Ala. 1983); Ely v. Klahr, 403 U.S. 108, 91 S. Ct. 1803, 29 L. Ed. 2d 352 (1971). Protecting communities of interest is meant to keep intact "distinctive units which share common concerns with respect to one or more identifiable features such as geography, demography, ethnicity, culture, socio-economic status or trade." Carstens v. Lamm, 543 F. Supp. 68 (D.C.Colo.1982). Preserving cores of existing congressional districts prevents needless modifications and avoids pitting two incumbent congressmen against one another. Karcher, 462 U.S. at 740, 103 S. Ct. at 2663. Based on the findings made above, we conclude that the Pierce Plan better satisfies the above criteria than does the Reed Plan, or any of the other plans.
40. With regard to the majority African-American district, the parties entered into the following stipulation:
According to 1990 data compiled and released by the United States Bureau of the Census, the African American population in the State of Alabama is sufficiently compact and contiguous to comprise a single member significant majority (65% or more) African American Congressional district. Consequently, all parties agree that a significant majority African American Congressional district should be created.
(Supplemental Stipulation dated January 3, 1992.) This stipulation avoided the necessity *1499 of the court considering prolonged testimony regarding whether § 2 of the Voting Rights Act requires the creation of such a district under the circumstances present in this case. This court will honor the stipulation, and accordingly, will not make an independent determination of whether § 2 of the Voting Rights Act requires the creation of a majority African-American congressional district in Alabama at this time. The court has found that the Pierce Plan creates a majority African-American district that provides African-Americans a reasonable opportunity to elect a candidate of their choice, and does so without the need for extensive gerrymandering. The court deems it inappropriate to make a judicial determination relative to what § 2 requires under the circumstances present in this case in light of the stipulation; the parties do not contest the matter and therefore it would be imprudent for the court to address it. This case does not require this court to decide whether the creation of a majority African-American district is mandated by either § 2 or the Constitution and as a matter of judicial restraint we do not undertake to do so.
41. Therefore, having followed the mandate in Karcher, while keeping in mind the desirability of preserving compactness, cores of all districts, communities of interest, and political subdivisions, we adopt the Pierce Plan except to the extent mentioned below.[7]
First, we have discovered no justifiable basis for the fact that the Pierce Plan places Congressman Erdreich and Congressman Harris in the same district. The Supreme Court has recognized the policy of "avoiding contests between incumbent representatives" as a legitimate objective. Karcher, 462 U.S. at 740, 103 S. Ct. at 2663. See also Burton v. Hobbie, 561 F.Supp. at 1035. Accordingly, we have modified the Pierce Plan so that the two congressmen will not be in the same district. Second, in working to achieve zero population deviation and redesign Districts 6 and 7, the affected districts were made marginally more compact in Jefferson and Tuscaloosa counties.
42. The court adopts a redistricting plan to be used in the conduct of congressional elections for the State of Alabama (to be called "The 1992 Alabama Redistricting Plan") in the event the Alabama Legislature fails to have precleared a redistricting plan in time for the conduct of those elections without delay under applicable state and federal laws. The plan is verbally described in Appendix A to Professor Stanley's report dated January 22, 1992. (See Order, Doc. # 97). Appendix B to that report is a map depicting the plan. The map is appended simply to illustrate the plan, and Appendix A shall control in the event of any conflict between it and Appendix B. Appendix C to that report includes certain statistical data which the court finds to be accurate, none of the parties having posed objections to that data in response to this court's order.
43. A motion pending seeks a stay of any order by this court adopting a plan pending preclearance. We have reserved ruling on the motion until now. We conclude that there is no requirement that the plan which we now adopt be precleared before it becomes operative.[8]
44. First, the plan that we now adopt is a "court decreed" plan. Connor v. Johnson, 402 U.S. 690, 91 S. Ct. 1760, 29 L. Ed. 2d 268 (1971). It is clear that a plan must be precleared only if it is a "legislative plan." McDaniel v. Sanchez, 452 U.S. 130, 137, 101 S. Ct. 2224, 2229-30, 68 L. Ed. 2d 724 *1500 (1981). "[T]he essential characteristic of a legislative plan is the exercise of legislative judgment ... [that is], a proposal reflecting the policy choices of the elected representatives of the people...." Id. at 152-53, 101 S. Ct. at 2238. See also 28 C.F.R. § 51.18 (1991) (stating that, in general, "changes affecting voting that are ordered by a federal court are subject to the preclearance requirements of section 5 to the extent that they reflect the policy choices of the submitting authority.").
The plan which this court adopts today is substantially the same as the plan offered by Plaintiff Wesch. Neither he, nor the party he is affiliated with, can claim to be exercising legislative judgment. We are certain that the Pierce Plan does not reflect the policy choices of the elected representative of the people. Cf. McDaniel v. Sanchez, 452 U.S. 130, 101 S. Ct. 2224, 68 L. Ed. 2d 724 (1981) (holding that a reapportionment plan submitted to a court by the legislative body of a covered jurisdiction was a legislative plan); Campos v. City of Baytown, Texas, 840 F.2d 1240 (5th Cir. 1988) (holding that plan proposed by the city was a legislative plan), cert. denied, 492 U.S. 905, 109 S. Ct. 3213, 106 L. Ed. 2d 564 (1989); Farnum v. Burns, 561 F. Supp. 83, 92 (D.R.I.1983) (holding that plan drafted by a legislative consultant under the direction of the legislative body reflected the policy choices of the elected representative and was therefore a legislative plan).
45. Alternatively, it appears that the Legislature will not have a plan precleared in time to be in place for the April 3, 1992 qualifying deadline. For that reason, the situation calls for emergency action by this court. The Supreme Court acknowledged this exception to preclearance in Upham v. Seamon, 456 U.S. 37, 44, 102 S. Ct. 1518, 1522-23, 71 L. Ed. 2d 725 (1982):
It is true that we have authorized District Courts to order or to permit elections to be held pursuant to apportionment plans that do not in all respects measure up to the legal requirements, even constitutional requirements. Necessity has been the motivating factor in these situations. (citations omitted).
The Court later reaffirmed this exception in McDaniel v. Sanchez, 452 U.S. 130, 153 n. 35, 101 S. Ct. 2224, 2238 n. 35, 68 L. Ed. 2d 724 (1981), noting the ample power of the district courts to fashion interim plans. See also Burton v. Hobbie, 561 F.Supp. at 1036 (recognizing the authority of a court to implement an interim plan so that an election can be held); 28 C.F.R. § 51.18(c) (1991) (acknowledging a federal court's authority to approve a plan without preclearance: "A federal court's authorization of the emergency interim use without preclearance of a voting change does not exempt from section 5 review any use of the practice not explicitly authorized by the court.").
For the foregoing reasons, the Motion is Denied.
46. We find that, at a minimum, district lines should become fixed one week prior to the April 3, 1992 qualifying date for candidates to allow both candidates and election officials the necessary time to evaluate them and choose their future conduct accordingly.

CONCLUSION
Congressional redistricting is a state legislature's fundamental task, but it becomes a judicial duty when a legislature fails to adopt and preclear a plan after having adequate opportunity to do so.
At the time this opinion is released, it is reported, although evidence of such is not before the court, that the Alabama legislature has passed a redistricting plan. It is also reported that the plan has not received preclearance by the Attorney General of the United States under § 5 of the Voting Rights Act of 1965.
Since this court recognizes that congressional redistricting is properly a matter to be determined by the legislature and that the federal courts should intervene only if the legislature fails to act in a constitutional manner, the question arises: Why should the court not consider the legislature's belatedly adopted plan and, if it is found by the court to comply with constitutional and legal requirements, adopt this expression of the legislative will as the court's plan *1501 and order it into effect immediately? The answer is that this court has no legal authority to do so.
Section 5 of the Voting Rights Act requires a legislative plan to be submitted to the Attorney General for approval before it can be put into effect. The Attorney General has a period of 60 days to study the plan and express any objections he might have to it or to any of its provisions.
The Supreme Court has made clear that this requirement of the Voting Rights Act cannot be put aside by having a legislative plan approved by a federal district court (other than the U.S. District Court for the District of Columbia). McDaniel v. Sanchez, 452 U.S. at 130, 101 S. Ct. at 2224; United States v. Board of Supervisors, 429 U.S. 642, 97 S. Ct. 833, 51 L. Ed. 2d 106 (1977).
Thus, if we adopted the reported legislative plan, it would still be subject to the preclearance requirement, which might well require postponement of the primaries. This we are unwilling to do.
It should be clearly understood that this court does not wish to compete with the state legislature as to where congressional district lines should be drawn. It is, however, our responsibility to ensure that the voters of this state have the opportunity to choose their members of Congress from constitutionally drawn districts when elections are held at the time set by state law.
If the plan reportedly adopted by the legislature should be precleared by some expedited method no later than 12:00 noon, Central Time, March 27, 1992, one week before the statutory deadline for candidates to qualify to run, as set out herein, then that plan will take effect and those will be the congressional districts for the 1992 election. Otherwise, the legislature will have defaulted in its obligation to the people of the state and the plan described herein will take effect.
The plan adopted by this court shall become operative and controlling for the 1992 congressional elections. Additionally, it shall govern the conduct of congressional elections after 1992 unless and until the Legislature for the State of Alabama adopts a plan and has it precleared in time for such elections to proceed without delay under applicable law.
The court will by separate document enter judgment consistent with this opinion.

FINAL JUDGMENT
It is ordered, adjudged, and decreed as follows:
1. It is declared that Ala.Code § 17-20-1 (1987), as it read prior to its amendment in 1992, if applied to congressional elections in 1992, violates Art. I, § 2 of the United States Constitution.
2. The defendants, individually, and their successors, agents, employees, attorneys, and those persons otherwise acting in concert or in participation with them who receive actual notice of this order, are ENJOINED from:
(a) conducting congressional elections in the State of Alabama under the districting plan heretofore established by Ala.Code § 17-20-1 (1987) as that section read prior to its 1992 amendment;
(b) failing to conduct congressional elections in 1992 in accordance with a redistricting plan adopted by this court and called "The 1992 Alabama Redistricting Plan," which is verbally described in Appendix A to this order. [Page 1512.] Appendix B to this order is a map depicting the plan. [Page 1582.] (The map is appended simply to illustrate the plan, and Appendix A shall control in the event of any conflict between it and Appendix B). Provided, however, that the injunction contained in this paragraph (b) shall not be effective if the Alabama Legislature duly enacts a redistricting plan for the conduct of congressional elections in 1992 and has the same precleared no later than 12:00 noon, Central Time, March 27, 1992; and
(c) failing to conduct congressional elections in calendar years after 1992 in accordance with the 1992 Alabama Redistricting Plan described in paragraph (b) above. Provided, however, that the injunction contained in this paragraph (c) shall not be effective in the event the Alabama Legislature *1502 duly enacts a redistricting plan and has the same precleared in accordance with federal law in time for congressional elections to proceed without delay under then applicable state and federal law.
All the Judges concur.

APPENDIX A


DB: ALABAMA                    District Statistics                                                   Date: 11/21/91
                         Total Populations, All Ages                                               Time: 12:11 p.m.
                        Plan: Cong. Districts Gumby                                                         Page: 1
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------------
                District             Number      Total        Ideal       District       % District
                 Name               Members    Population   Population   Variance        Variance
District 1                                1        593,911     577,227       16,684           2.89%
District 2                                1        569,423     577,227       -7,804          -1.35%
District 3                                1        565,135     577,227      -12,092          -2.09%
District 4                                1        573,868     577,227       -3,359          -0.58%
District 5                                1        603,726     577,227       26,499           4.59%
District 6                                1        532,748     577,227      -44,479          -7.71%
District 7                                1        601,776     577,227       24,549           4.25%
Total                                     7      4,040,587   4,040,589           -2           0.00%
PLANWIDE STATISTICS:
Range of populations:     532,748 to 603,726
Ratio range:          1.1332
Absolute range:        -44,479 to 26,499
Absolute overall range:  70,978
Relative range:        -7.71 to 4.59%
Relative overall range:   12.30%
Absolute mean deviation:   19352.29
Relative mean deviation:  3.35%
Standard deviation:     23237.8677



*1503 APPENDIX B


DB: ALABAMA                                  District Summary                          Date: 11/21/91
                                       Total Populations. All Ages                   Time: 12:12 p.m.
                                       Plan: Cong. Districts Gumby                            Page: 1
Plan type: CONGRESSIONAL DISTRICTS
-----------------------------------------------------------------------------------------------------
                 District            Total     Total     Total      Total        Total      Total
                  Name               Pop.      White     Black     Am. Ind.     Asian/PI    Other
District 1                            593,911   408,778   175,531        4,951       3,786       865
                                      100.00%    68.83%    29.56%        0.83%       0.64%     0.15%
District 2                            569,423   381,279   182,021        1,593       3,285     1,245
                                      100.00%    66.96%    31.97%        0.28%       0.58%     0.22%
District 3                            565,135   403,218   156,724        1,133       3,132       928
                                      100.00%    71.35%    27.73%        0.20%       0.55%     0.16%
District 4                            573,868   530,503    40,004        1,647       1,063       651
                                      100.00%    92.44%     6.97%        0.29%       0.19%     0.11%
District 5                            603,726   503,616    88,353        5,505       5,158     1,094
                                      100.00%    83.42%    14.63%        0.91%       0.85%     0.18%
District 6                            532,748   331,711   196,872          730       2,936       499
                                      100.00%    62.26%    36.95%        0.14%       0.55%     0.09%
District 7                            601,776   416,692   181,200          947       2,437       500
                                      100.00%    69.24%    30.11%        0.16%       0.40%     0.08%
Total                               4,040,587 2,975,797 1,020,705       16,506      21,797     5,782
                                      100.00%    73.65%    25.26%        0.41%       0.54%     0.14%



*1504
District Summary
DB: ALABAMA                 Total Populations, All Ages
                              Plan: Cong. Districts
Plan type: CONGRESSIONAL DISTRICTS
   District          Total      Total      Total      Total       Total      Total
     Name            Pop.       White      Black     Am. Ind.   Asian/PI    Other
District 1           593,911     408,778    175,531     4,951      3,786       865
District 2           569,423     381,279    182,021     1,593      3,285     1,245
District 3           565,135     403,218    156,724     1,133      3,132       928
District 4           573,868     530,503     40,004     1,647      1,063       651
District 5           603,726     503,616     88,353     5,505      5,158     1,094
District 6           532,748     331,711    196,872       730      2,936       499
District 7           601,776     416,692    181,200       947      2,437       500



*1505 APPENDIX C


REAPPORTIONMENT OFFICE
11 SOUTH UNION, ROOM 811
MONTGOMERY, ALABAMA 36130
      (205) 242-7941
DB: ALABAMA                 Attributes of Census Units         Date: 6/11/91
                                  Within Alabama             Time: 9:53 a.m.
                            Total Populations, All Ages              Page: 1
----------------------------------------------------------------------------
         Census      Total    Total    Total    Total     Total    Total
          Unit        Pop.    White    Black   Am. Ind.  Asian/PI  Other
Autauga County        34,222   27,144    6,845        71       120      42
                     100.00%   79.32%   20.00%     0.21%     0.35%   0.12%
Baldwin County        98,280   84,565   12,640       630       221     224
                     100.00%   86.04%   12.86%     0.64%     0.22%   0.23%
Barbour County        25,417   14,118   11,194        46        44      15
                     100.00%   55.55%   44.04%     0.18%     0.17%   0.06%
Bibb County           16,576   13,052    3,478        25        11      10
                     100.00%   78.74%   20.98%     0.15%     0.07%   0.06%
Blount County         39,248   38,397      521       133        33     164
                     100.00%   97.83%    1.33%     0.34%     0.08%   0.42%
Bullock County        11,042    3,036    7,986         8        10       2
                     100.00%   27.50%   72.32%     0.07%     0.09%   0.02%
Butler County         21,892   13,049    8,798        24        19       2
                     100.00%   59.61%   40.19%     0.11%     0.09%   0.01%
Calhoun County       116,034   92,873   21,578       296       869     418
                     100.00%   80.04%   18.60%     0.26%     0.75%   0.36%
Chambers County       36,876   23,575   13,221        41        13      26
                     100.00%   63.93%   35.85%     0.11%     0.04%   0.07%
Cherokee County       19,543   18,154    1,291        51        24      23
                     100.00%   92.89%    6.61%     0.26%     0.12%   0.12%
Chilton County        32,458   28,647    3,674        63        38      36
                     100.00%   88.26%   11.32%     0.19%     0.12%   0.11%
Choctaw County        16,018    8,913    7,077        10        12       6
                     100.00%   55.64%   44.18%     0.06%     0.07%   0.04%
Clarke County         27,240   15,527   11,625        45        35       8
                     100.00%   57.00%   42.68%     0.17%     0.13%   0.03%
Clay County           13,252   11,044    2,166        23        13       6
                     100.00%   83.34%   16.34%     0.17%     0.10%   0.05%
Cleburne County       12,730   12,084      587        20        13      26
                     100.00%   94.93%    4.61%     0.16%     0.10%   0.20%
Coffee County         40,240   32,702    6,917       163       317     141
                     100.00%   81.27%   17.19%     0.41%     0.79%   0.35%
Colbert County        51,666   42,820    8,568       137        93      48
                     100.00%   82.88%   16.58%     0.27%     0.18%   0.09%
Conecuh County        14,054    8,063    5,925        43        13      10
                     100.00%   57.37%   42.16%     0.31%     0.09%   0.07%
Coosa County          11,063    7,242    3,782        34         4       1
                     100.00%   65.46%   34.19%     0.31%     0.04%   0.01%
Covington County      36,478   31,551    4,777        72        48      30
                     100.00%   86.49%   13.10%     0.20%     0.13%   0.08%
Crenshaw County       13,635   10,048    3,544        27        11       5
                     100.00%   73.69%   25.99%     0.20%     0.08%   0.04%
Cullman County        67,613   66,744      560       134       117      58
                     100.00%   98.71%    0.83%     0.20%     0.17%   0.09%
Dale County           49,633   39,365    8,847       239       731     451
                     100.00%   79.31%   17.82%     0.48%     1.47%   0.91%
Dallas County         48,130   20,121   27,825        41       129      14
                     100.00%   41.81%   57.81%     0.09%     0.27%   0.03%



*1506
REAPPORTIONMENT OFFICE
11 SOUTH UNION, ROOM 811
MONTGOMERY, ALABAMA 36130
      (205) 242-7941
DB: ALABAMA                 Attributes of Census Units         Date: 6/11/91
                                  Within Alabama             Time: 9:53 a.m.
                            Total Populations, All Ages              Page: 2
----------------------------------------------------------------------------
         Census      Total    Total    Total    Total     Total    Total
          Unit        Pop.    White    Black   Am. Ind.  Asian/PI  Other
DeKalb County         54,651   52,980    1,028       481        77      85
                     100.00%   96,94%    1.88%     0.88%     0.14%   0.16%
Elmore County         49,210   37,850   11,039       137       129      55
                     100.00%   76.92%   22.43%     0.28%     0.26%   0.11%
Escambia County       35,518   24,326   10,046     1,047        58      41
                     100.00%   68.49%   28.28%     2.95%     0.16%   0.12%
Etovah County         99,840   85,274   13,799       250       419      98
                     100.00%   85.41%   13.82%     0.25%     0.42%   0.10%
Fayette County        17,962   15,717    2,190         9        19      27
                     100.00%   87.50%   12.19%     0.05%     0.11%   0.15%
Franklin County       27,814   26,463    1,249        57        35      10
                     100.00%   95.14%    4.49%     0.20%     0.13%   0.04%
Geneva County         23,647   20,682    2,824        93        15      33
                     100.00%   87.46%   11.94%     0.39%     0.06%   0.14%
Greene County         10,153    1,966    8,181         3         0       3
                     100.00%   19.36%   80.58%     0.03%     0.00%   0.03%
Hale County           15,498    6,255    9,214        20         9       0
                     100.00%   40.36%   59.45%     0.13%     0.06%   0.00%
Henry County          15,374    9,918    5,395        31         6      24
                     100.00%   64.51%   35.09%     0.20%     0.04%   0.16%
Houston County        81,331   61,513   18,954       287       470     107
                     100.00%   75.63%   23.30%     0.35%     0.58%   0.13%
Jackson County        47,796   44,696    1,968     1,020        90      22
                     100.00%   93.51%    4.12%     2.13%     0.19%   0.05%
Jefferson County     651,525  418,317  228,521       889     3,222     576
                     100.00%   64.21%   35.07%     0.14%     0.49%   0.09%
Lamar County          15,715   13,805    1,862        24        10      14
                     100.00%   87.85%   11.85%     0.15%     0.06%   0.09%
Lauderdale County     79,661   71,560    7,695       165       196      45
                     100.00%   89.83%    9.66%     0.21%     0.25%   0.06%
Lawrence County       31,513   24,563    4,798     2,124        19       9
                     100.00%   77.95%   15.23%     6.74%     0.06%   0.03%
Lee County            87,146   64,889   20,407       132     1,584     134
                     100.00%   74.46%   23.42%     0.15%     1.82%   0.15%
Limestone County      54,135   46,658    7,127       148       158      44
                     100.00%   86.19%   13.17%     0.27%     0.29%   0.08%
Lovndes County        12,658    3,185    9,456        10         4       3
                     100.00%   25.16%   74.70%     0.08%     0.03%   0.02%
Macon County          24,928    3,443   21,340        24        99      22
                     100.00%   13.81%   85.61%     0.10%     0.40%   0.09%
Madison County       238,912  184,197   48,116     1,601     4,232     766
                     100.00%   77.10%   20.14%     0.67%     1.77%   0.32%
Marengo County        23,084   11,314   11,745        11        11       3
                     100.00%   49.01%   50.88%     0.05%     0.05%   0.01%
Marion County         29,830   28,759      967        57        35      12
                     100.00%   96.41%    3.24%     0.19%     0.12%   0.04%
Marshall County       70,832   69,361    1,087       231       111      42
                     100.00%   97.92%    1.53%     0.33%     0.16%   0.06%



*1507
REAPPORTIONMENT OFFICE
11 SOUTH UNION, ROOM 811
MONTGOMERY, ALABAMA 36130
      (205) 242-7941
DB: ALABAMA                 Attributes of Census Units         Date: 6/11/91
                                  Within Alabama             Time: 9:53 a.m.
                            Total Populations, All Ages              Page: 3
----------------------------------------------------------------------------
         Census      Total    Total    Total    Total     Total    Total
          Unit        Pop.    White    Black   Am. Ind.  Asian/PI  Other
Mobile County       378,643    254,853   117,872     1,940     3,398     580
                    100.00%     67.31%    31.13%     0.51%     0.90%   0.15%
Monroe County        23,968     14,320     9,372       215        54       7
                    100.00%     59.75%    39.10%     0.90%     0.23%   0.03%
Montgomery County   209,085    119,420    87,312       414     1,533     406
                    100.00%    57.122%    41.76%     0.20%     0.73%   0.19%
Morgan County       100,043     89,122    10,081       310       370     160
                    100.00%     89.08%    10.08%     0.31%     0.37%   0.16%
Perry County         12,759      4,503     8,219        16        14       7
                    100.00%     35.29%    64.42%     0.13%     0.11%   0.05%
Pickens County       20,699     12,002     8,645        24        27       1
                    100.00%     57.98%    41.77%     0.12%     0.13%   0.00%
Pike County          27,595     17,814     9,548       146        68      19
                    100.00%     64.56%    34.60%     0.53%     0.25%   0.07%
Randolph County      19,881     15,138     4,686        29        21       7
                    100.00%     76.14%    23.57%     0.15%     0.11%   0.04%
Russell County       46,860     28,473    18,088        90       117      92
                    100.00%     60.76%    38.60%     0.19%     0.25%   0.20%
St. Clair County     50,009     45,138     4,561       136        77      97
                    100.00%     90.26%     9.12%     0.27%     0.15%   0.19%
Shelby County        99,358     90,715     7,718       264       575      86
                    100.00%     91.30%     7.77%     0.27%     0.58%   0.09%
Sumter County        16,174      4,759    11,369         6        30      10
                    100.00%     29.42%    70.29%      0.04%     0.19%  0.06%
Talladega County     74,107     50,970    22,773        174       113     77
                    100.00%     68.78%    30.73%      0.23%     0.15%  0.10%
Tallapoosa County    38,826     28,493    10,212         62        37     22
                    100.00%     73.39%    26.30%      0.16%     0.10%  0.06%
Tuscaloosa County   150,522    109,398    39,377        253     1,264    230
                    100.00%     72.68%    26.16%      0.17%     0.84%  0.15%
Walker County        67,670     63,042     4,405         84       107     32
                    100.00%     93.16%     6.51%      0.12%     0.16%  0.05%
Washington County    16,694     10,984     4,623      1,068        14      5
                    100.00%     65.80%    27.69%      6.40%     0.08%  0.03%
Wilcox County        13,568      4,203     9,353          6         6      0
                    100.00%     30.98%    68.93%      0.04%     0.04%  0.00%
Winston County       22,053     21,925        57         42        26      3
                    100.00%     99.42%     0.26%      0.19%     0.12%  0.01%
Total Alabama     4,040,587  2,975,797 1,020,705     16,506    21,797  5,782
                    100.00%     73.65%    25.26%      0.41%     0.54%  0.14%



*1508 APPENDIX D


REAPPORTIONMENT OFFICE
11 SOUTH UNION, ROOM 811
MONTGOMERY, ALABAMA 36130
      (205) 242-7941
DB: ALABAMA           Attributes of Census Units                      Date: 7/31
                            Within Alabama                       Time: 2:41 p.m.
              Ethnic Breakdown of Voting Age Populations                 Page: 1
              Census    Total   Vot. Age  Vot. Age  Vot. Age  Vot. Age  Vot. Age
               Unit   Vot. Age    White    Black    Am. Ind.  Asian/PI    Other
Autauga County           24,124    19,593    4,366        48         90        2
                         70.49%    57.25%   12.76%     0.14%      0.26%     0.08
Baldwin County           72,747    64,059    7,938       459        159       13
                         74.02%    65.18%    8.08%     0.47%      0.16%     0.13
Barbour County           17,953    10,744    7,130        36         30        1
                         70.63%    42.27%   28.05%     0.14%      0.12%     0.05
Bibb County              11,783     9,617    2,138        16          8
                         71.08%    58.02%   12.90%     0.10%      0.05%     0.02
Blount County            29,212    28,615      366        94         24       11
                         74.43%    72.91%    0.93%     0.24%      0.06%     0.29
Bullock County            7,661     2,513    5,131         7          8
                         69.38%    22.76%   46.47%     0.06%      0.07%     0.02
Butler County            15,301     9,919    5,357        15          9
                         69.89%    45.31%   24.47%     0.07%      0.04%     0.00
Calhoun County           87,056    71,217   14,702       241        603       29
                         75.03%    61.38%   12.67%     0.21%      0.52%     0.25
Chambers County          27,244    18,499    8,685        30         10        2
                         73.88%    50.17%   23.55%     0.08%      0.03%     0.05
Cherokee County          14,851    13,881      898        39         18        1
                         75.99%    71.03%    4.59%     0.20%      0.09%     0.08
Chilton County           23,771    21,320    2,361        47         24        1
                         73.24%    65.68%    7.27%     0.14%      0.07%     0.06
Choctaw County           11,310     6,700    4,592         7          8
                         70.61%    41.83%   28.67%     0.04%      0.05%     0.02
Clarke County            19,085    11,684    7,346        29         22
                         70.06%    42.89%   26.97%     0.11%      0.08%     0.01
Clay County               9,934     8,497    1,407        16         10
                         74.96%    64.12%   10.62%     0.12%      0.08%     0.03
Cleburne County           9,418     8,983      388        15         11        2
                         73.98%    70.57%    3.05%     0.12%      0.09%     0.16
Coffee County            29,913    24,882    4,577       118        234       10
                         74.34%    61.83%   11.37%     0.29%      0.58%     0.25
Colbert County           39,118    33,112    5,825        96         54        3
                         75.71%    64.09%   11.27%     0.19%      0.10%     0.06
Conecuh County           10,136     6,278    3,815        27         11
                         72.12%    44.67%   27.15%     0.19%      0.08%     0.04
Coosa County              8,181     5,579    2,576        21          4
                         73.95%    50.43%   23.28%     0.19%      0.04%     0.01
Covington County         27,241    24,039    3,086        56         32        2
                         74.68%    65.90%    8.46%     0.15%      0.09%     0.08
Crenshaw County           9,991     7,613    2,345        22          7
                         73.27%    55.83%   17.20%     0.16%      0.05%     0.03
Cullman County           50,601    49,994      386        98         80        4
                         74.84%    73.94%    0.57%     0.14%      0.12%     0.06
Dale County              35,757    29,228    5,529       184        518       29
                         72.04%    58.89%   11.14%     0.37%      1.04%     0.60
Dallas County            33,025    15,449   17,445        32         91
                         68.62%    32.10%   36.25%     0.07%      0.19%     0.02



*1509
DB: ALABAMA            Attributes of Census Units                          Date: 7/31
                             Within Alabama                              Time: 2:41 p.m.
               Ethnic Breakdown of Voting Age Populations                        Page: 2
              Census    Total    Vot. Age   Vot. Age   Vot. Age   Vot. Age   Vot. Age
               Unit   Vot. Age    White      Black     Am. Ind.   Asian/PI    Other
DeKalb County            40,744     39,666        694        283         43         5
                         74.55%     72.58%      1.27%      0.52%      0.08%      0.11
Elmore County            36,418     28,496      7,696        105         87         3
                         74.01%     57.91%     15.64%      0.21%      0.18%      0.07
Escambia County          26,051     18,450      6,840        703         32         2
                         73.35%     51.95%     19.26%      1.98%      0.09%      0.07
Etowah County            75,251     65,349      9,299        182        353         6
                         75.37%     65.45%      9.31%      0.18%      0.35%      0.07
Fayette County           13,360     11,801      1,523          6         11         1
                         74.38%     65.70%      8.48%      0.03%      0.06%      0.11
Franklin County          20,910     19,978        867         39         19
                         75.18%     71.83%      3.12%      0.14%      0.07%      0.03
Geneva County            17,757     15,821      1,837         71         12         1
                         75.09%     66.90%      7.77%      0.30%      0.05%      0.07
Greene County             6,811      1,641      5,165          3          0
                         67.08%     16.16%     50.87%      0.03%      0.00%      0.02
Hale County              10,616      4,772      5,829         11          4
                         68.50%     30.79%     37.61%      0.07%      0.03%      0.00
Henry County             11,273      7,667      3,561         24          6         1
                         73.33%     49.87%     23.16%      0.16%      0.04%      0.10
Houston County           58,858     46,249     12,041        214        288         6
                         72.37%     56.87%     14.80%      0.26%      0.35%      0.08
Jackson County           35,482     33,503      1,342        563         57         1
                         74.24%     70.10%      2.81%      1.18%      0.12%      0.04
Jefferson County        488,937    328,268    157,208        697      2,359        40
                         75.05%     50.38%     24.13%      0.11%      0.36%      0.06
Lamar County             11,725     10,434      1,253         17         10         1
                         74.61%     66.40%      7.97%      0.11%      0.06%      0.07
Lauderdale County        60,580     55,008      5,275        128        137         3
                         76.05%     69.05%      6.62%      0.16%      0.17%      0.04
Lawrence County          22,874     18,702      3,095      1,061         12
                         72.59%     59.35%      9.82%      3.37%      0.04%      0.01
Lee County               68,058     52,769     13,846        108      1,226        10
                         78.10%     60.55%     15.89%      0.12%      1.41%      0.13
Limestone County         40,529     35,087      5,197        113        101         3
                         74.87%     64.81%      9.60%      0.21%      0.19%      0.06
Lowndes County            8,263      2,513      5,742          4          3
                         65.28%     19.85%     45.36%      0.03%      0.02%      0.01
Macon County             18,286      2,780     15,397         18         74         1
                         73.36%     11.15%     61.77%      0.07%      0.30%      0.07
Madison County          180,157    142,174     33,542        945      2,999        49
                         75.41%     59.51%     14.04%      0.40%      1.26%      0.21
Marengo County           16,091      8,524      7,550         10          7
                         69.71%     36.93%     32.71%      0.04%      0.03%      0.00
Marion County            22,508     21,733        712         33         23
                         75.45%     72.86%      2.39%      0.11%      0.08%      0.02
Marshall County          53,366     52,343        766        161         76         2
                         75.34%     73.90%      1.08%      0.23%      0.11%      0.03



*1510
DB: ALABAMA                 Attributes of Census Units              Date: 7/31
                                  Within Alabama                   Time: 2:41 p.m.
                     Ethnic Breakdown of Voting Age Populations            Page: 3
            Census    Total    Vot. Age  Vot. Age  Vot. Age  Vot. Age  Vot. Age
            Unit    Vot. Age    White     Black    Am. Ind.  Asian/PI   Other
Mobile County        270,610    190,842    75,791      1,286     2,279      41
                      71.47%     50.40%    20.02%      0.34%     0.60%    0.11
Monroe County         16,590     10,597     5,806        152        31
                      69.22%     44.21%    24.22%      0.63%     0.13%    0.02
Montgomery County    151,701     92,603    57,450        303     1,072      27
                      72.55%     44.29%    27.48%      0.14%     0.51%    0.13
Morgan County         74,027     66,930     6,538        208       244      10
                      74.00%     66.90%     6.54%      0.21%     0.24%    0.11
Perry County           8,757      3,719     5,009          9        14
                      68.63%     29.15%    39.26%      0.07%     0.11%    0.05
Pickens County        14,805      9,369     5,401         17        17
                      71.53%     45.26%    26.09%      0.08%     0.08%    0.00
Pike County           20,729     14,208     6,348         92        63       1
                      75.12%     51.49%    23.00%      0.33%     0.23%    0.07
Randolph County       14,696     11,650     3,012         19        12
                      73.92%     58.60%    15.15%      0.10%     0.06%    0.02
Russell County        34,380     21,762    12,396         67        95       6
                      73.37%     46.44%     26.45%     0.14%     0.20%    0.13
St. Clair County      36,699     33,259     3,230        106        51       5
                      73.38%     66.51%     6.46%      0.21%     0.10%    0.11
Shelby County         72,167     66,406     5,147        179       379       5
                      72.63%     66.84%     5.18%      0.18%     0.38%    0.06
Sumter County         11,202      3,869     7,291          5        28
                      69.26%     23.92%    45.08%      0.03%     0.17%    0.06
Talladega County      53,614     38,551    14,805        129        79       5
                      72.35%     52.02%    19.98%      0.17%     0.11%    0.07
Tallapoosa County     28,899     22,100     6,718         41        25       1
                      74.43%     56.92%    17.30%      0.11%     0.06%    0.04
Tuscaloosa County    114,857     86,831    26,623        195     1,022      18
                      76.31%     57.69%    17.69%      0.13%     0.68%    0.12
Walker County         50,560     47,546     2,847         67        79       2
                      74.72%     70.26%     4.21%      0.10%     0.12%    0.03
Washington County     11,611      8,033     2,916        645        12
                      69.55%     48.12%    17.47%      3.86%     0.07%    0.03
Wilcox County          8,956      3,297     5,649          6         4
                      66.01%     24.30%    41.63%      0.04%     0.03%    0.00
Winston County        16,621     16,530        38         31        19
                      75.37%     74.96%     0.17%      0.14%     0.09%    0.01
Total Alabama      2,981,799  2,273,845   677,681     10,809    15,529    3,93
                      73.80%     56.28%    16.77%      0.27%     0.38%    0.10



*1511 APPENDIX E


District  Name/Address            Census Residence
   1  Sonny Callahan (R)             Mobile County
      3251 Riviere Du Chien Drive    Tract 20
      Mobile, AL                     Block 231
                                     Voting District #0360
      FIRST ELECTED: NOVEMBER, 1984
   2  Bill Dickinson (R)             Montgomery County
      2350 Woodley Road              Tract 20
      Montgomery, AL                 Block 311
                                     Voting District #0180
      FIRST ELECTED: NOVEMBER, 1964
   3  Glen Browder (D)               Calhoun County
      517 Pelham Street, North       Tract 21
      Jacksonville, AL               Block 510
                                     Voting District #0010
      FIRST ELECTED: APRIL, 1989
   4  Tom Bevill (D)                 Walker County
      1600 Alabama Avenue            Tract 203
      Jasper, AL                     Block 173
                                     Voting District #0010
      FIRST ELECTED: NOVEMBER, 1989
   5  Bud Cramer (D)                 Madison County
      417 Eustis Street              Tract 1
      Huntsville, AL                 Block 234
                                     Voting District #0060
      FIRST ELECTED: NOVEMBER, 1982
   6  Ben Erdreich (D)               Jefferson County
      2625 Highland Avenue, South    Tract 47.01
      Birmingham, AL                 Block 723
                                     Voting District #5408
      FIRST ELECTED: NOVEMBER, 1982
   7  Clause Harris (D)              Tuscaloosa County
      3121 Azalea Lane East          Tract 123.01
      (41st Avenue)                  Block 143
      Tuscaloosa, AL                 Voting District #0160
      FIRST ELECTED: NOVEMBER, 1986



*1512 APPENDIX A TO FINAL JUDGMENT

"Units Assigned to a District"
The following description lists the census geographical units (as contained within the State computer's reapportionment data base) composing each congressional district. When a county is entirely within a congressional district the county and its population are listed as a single line. For the seven counties split by congressional district lines, the county name is listed without population figures and subsequent lines give voting precincts and population figures for each precinct in that county. For the ten voting precincts split by congressional district lines, the name of the precinct is listed without population figures, followed by lines listing the census tract, the census block group number, and then the census block within each tract and block group, with population figures. Lines at the end of each block group, tract, precinct, or county listing give summary population totals for that unit in the particular congressional district.


*1513
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 1                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 1
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Baldwin County                        98,280         84,565            12,640        630         221      224
                                     100.00%         86.04%            12.86%      0.64%       0.22%    0.23%
Clarke County
CARLTON/GAINESTOWN/CHOCTAW             2,018            319             1,694          1           3        1
                                     100.00%         15.81%            83.94%      0.05%       0.15%    0.05%
JACKSON                                3,606          1,567             2,025         13           0        1
                                     100.00%         43.46%            56.16%      0.36%       0.00%    0.03%
WALKER SPRINGS                           586            263               319          4            0       0
                                     100.00%         44.88%            54.44%      0.68%        0.00%   0.00%
ALLEN                                    391             22               369          0            0       0
                                     100.00%          5.63%            94.37%      0.00%        0.00%   0.00%
MCVAY/PARKERTOWN/JACKSON               4,405          3,580               807          6            9       3
                                     100.00%         81.27%            18.32%      0.14%        0.20%   0.07%
SALITPA
Tract 9579
Block Group 1
Block 109                                  0              0                 0          0            0       0
Block 110                                  0              0                 0          0            0       0
Block 111                                  0              0                 0          0            0       0
Block 112                                  0              0                 0          0            0       0
Block 113                                  0              0                 0          0            0       0
Block 114                                 21              0                21          0            0       0
                                     100.00%          0.00%           100.00%      0.00%        0.00%   0.00%
Block 115                                103             63                40          0            0       0
                                     100.00%         61.17%            38.83%      0.00%        0.00%   0.00%
Block 116                                 23              7                16          0            0       0
                                     100.00%         30.43%            69.57%      0.00%        0.00%   0.00%
Block 117                                 52              0                52          0            0       0
                                     100.00%          0.00%           100.00%      0.00%        0.00%   0.00%
Block 118                                  0              0                 0          0            0       0
Block 119                                 95             95                 0          0            0       0
                                     100.00%        100.00%             0.00%      0.00%        0.00%   0.00%
Block 121                                  0              0                 0          0            0       0
Block 144                                  0              0                 0          0            0       0
Block 145                                  0              0                 0          0            0       0



*1514
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 1                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 2
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Water block 199B                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199D                           0              0                 0          0           0        0
Water block 199E                           0              0                 0          0           0        0
Water block 199F                           0              0                 0          0           0        0
Water block 199G                           0              0                 0          0           0        0
Total Block Group 1                      294            165               129          0           0        0
                                     100.00%         56.12%            43.88%      0.00%       0.00%    0.00%
Block Group 8
Block 801                                 25             22                 3          0           0        0
                                     100.00%         88.00%            12.00%      0.00%       0.00%    0.00%
Block 802                                  0              0                 0          0           0        0
Block 803                                 27              0                27          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 804                                  0              0                 0          0           0        0
Water block 899D                           0              0                 0          0           0        0
Water block 899E                           0              0                 0          0           0        0
Total Block Group 8                       52             22                30          0           0        0
                                     100.00%         42.31%            57.69%      0.00%       0.00%    0.00%
Total Tract 9579                         346            187               159          0           0        0
                                     100.00%         54.05%            45.95%      0.00%       0.00%    0.00%
Total SALITPA                            346            187               159          0           0        0
                                     100.00%         54.05%            45.95%      0.00%       0.00%    0.00%
WINN/ZIMCO
Tract 9577
Block Group 2
Block 230                                  0              0                 0          0           0        0
Block 231                                 58             13                45          0           0        0
                                     100.00%         22.41%            77.59%      0.00%       0.00%    0.00%



*1515
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 1                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 3
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Block 232                                  1              0                 1          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Water block 299A                           0              0                 0          0          .0        0
Total Block Group 2                       59             13                46          0           0        0
                                     100.00%         22.03%            77.97%      0.00%       0.00%    0.00%
Total Tract 9577                          59             13                46          0           0        0
                                     100.00%         22.03%            77.97%      0.00%       0.00%    0.00%
Tract 9578
Block Group 6
Block 612                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 6                        5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block Group 7                             16              6                10          0           0        0
Block 707                            100.00%         37.50%            62.50%      0.00%       0.00%    0.00%
Block 708                                  0              0                 0          0           0        0
Total Block Group 7                       16              6                10          0           0        0
                                     100.00%         37.50%            62.50%      0.00%       0.00%    0.00%
Total Tract 9578                          21             11                10          0           0        0
                                     100.00%         52.38%            47.62%      0.00%       0.00%    0.00%
Tract 9579
Block Group 1
Block 101                                  0              0                 0          0           0        0
Block 102                                 15             10                 5          0           0        0
                                     100.00%         66.67%            33.33%      0.00%       0.00%    0.00%
Block 103                                  0              0                 0          0           0        0
Block 107                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 123                                 59             20                38          1           0        0
                                     100.00%         33.90%            64.41%      1.69%       0.00%    0.00%
Block 124                                167             45               122          0           0        0
                                     100.00%         26.95%            73.05%      0.00%       0.00%    0.00%



*1516
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 1                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 4
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total         Total      Total      Total
                  Unit              Pop.          White         Black     Am.Ind.    Asian/PI    Other
Block 125                                  0              0                 0          0           0        0
Block 126                                156             11               145          0           0        0
                                     100.00%          7.05%            92.95%      0.00%       0.00%    0.00%
Block 127                                  0              0                 0          0           0        0
Block 128                                  0              0                 0          0           0        0
Block 130                                  1              0                 1          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 131                                  7              3                 4          0           0        0
                                     100.00%         42.86%            57.14%      0.00%       0.00%    0.00%
Block 132                                  0              0                 0          0           0        0
Block 133                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 134                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 135                                 59             26                33          0           0        0
                                     100.00%         44.07%            55.93%      0.00%       0.00%    0.00%
Block 136                                 25             18                 7          0           0        0
                                     100.00%         72.00%            28.00%      0.00%       0.00%    0.00%
Water block 199H                           0              0                 0          0           0        0
Total Block Group 1                      500            144               355          1           0        0
                                     100.00%         28.80%            71.00%      0.20%       0.00%    0.00%
Total Tract 9579                         500            144               355          1           0        0
                                     100.00%         28.80%            71.00%      0.20%       0.00%    0.00%
Total WINN/ZIMCO                         580            168               411          1           0        0
                                     100.00%         28.97%            70.86%      0.17%       0.00%    0.00%
GROVE HILL/WHATLEY/GREENWOOD/HELLW     3,835          2,408             1,421          3           3        0
                                     100.00%         62.79%            37.05%      0.08%       0.08%    0.00%
GROVE HILL CITY HALL                   1,551            976               560          7           8        0
                                     100.00%         62.93%            36.11%      0.45%       0.52%    0.00%
NEW PROSPECT/CHILTON                     274            274                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
LIBERTY                                  269            256                13          0           0        0
                                     100.00%         95.17%             4.83%      0.00%       0.00%    0.00%
BASNI                                    403            338                61          0           1        3
                                     100.00%         83.87%            15.14%      0.00%       0.25%    0.74%
THOMASVILLE                            5,859          3,787             2,056          9           7        0
                                     100.00%         64.64%            35.09%      0.15%       0.12%    0.00%
Total Clarke County                   24,123         14,145             9,895         44          31        8
                                     100.00%         58.64%            41.02%      0.18%       0.13%    0.03%



*1517
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 1                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 5
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Escambia County                       35,518         24,326            10,046      1,047          58       41
                                     100.00%         68.49%            28.28%      2.95%       0.16%    0.12%
Mobile County                        378,643        254,853           117,872      1,940       3,398      580
                                     100.00%         67.31%            31.13%      0.51%       0.90%    0.15%
Monroe County                         23,968         14,320             9,372        215          54        7
                                     100.00%         59.75%            39.10%      0.90%       0.23%    0.03%
Washington County                     16,694         10,984             4,623      1,068          14        5
                                     100.00%         65.80%            27.69%      6.40%       0.08%    0.03%
Total District 1                     577,226        403,193           164,448      4,944       3,776      865
                                     100.00%         69.85%            28.49%      0.86%       0.65%    0.15%



*1518
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 6
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Autauga County                        34,222         27,144             6,845         71         120       42
                                     100.00%         79.32%            20.00%      0.21%       0.35%    0.12%
Barbour County                        25,417         14,118            11,194         46          44       15
                                     100.00%         55.55%            44.04%      0.18%       0.17%    0.06%
Bullock County                        11,042          3,036             7,986          8          10        2
                                     100.00%         27.50%            72.32%      0.07%       0.09%    0.02%
Butler County                         21,892         13,049             8,798         24          19        2
                                     100.00%         59.61%            40.19%      0.11%       0.09%    0.01%
Coffee County                         40,240         32,702             6,917        163         317      141
                                     100.00%         81.27%            17.19%      0.41%       0.79%    0.35%
Conecuh County                        14,054          8,063             5,925         43          13       10
                                     100.00%         57.37%            42.16%      0.31%       0.09%    0.07%
Covington County                      36,478         31.551             4,777         72          48       30
                                     100.00%         86.49%            13.10%      0.20%       0.13%    0.08%
Crenshaw County                       13,635         10,048             3,544         27          11        5
                                     100.00%         73.69%            25.99%      0.20%       0.08%    0.04%
Dale County                           49,633         39,365             8,847        239         731      451
                                     100.00%         79.31%            17.82%      0.48%       1.47%    0.91%
Elmore County                         49,210         37,850            11,039        137         129       55
                                     100.00%         76.92%            22.43%      0.28%       0.26%    0.11%
Geneva County                         23,647         20,682             2,824         93          15       33
                                     100.00%         87.46%            11.94%      0.39%       0.06%    0.14%
Henry County                          15,374          9,918             5,395         31           6       24
                                     100.00%         64.51%            35.09%      0.20%       0.04%    0.16%
Houston County                        81,331         61,513            18,954        287         470      107
                                     100.00%         75.63%            23.30%      0.35%       0.58%    0.13%
Montgomery County
CLOVERDALE COMMUNITY CENTER            7,177          6,644               489         13          25        6
                                     100.00%         92.57%             6.81%      0.18%       0.35%    0.08%
NORMANDALE LIBRARY
Tract 0020
Block Group 3
Block 301                                 30             30                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 302                                 48             42                 6          0           0        0
                                     100.00%         87.50%            12.50%      0.00%       0.00%    0.00%
Block 303                                103            103                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 304                                 47             47                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 305                                 56             48                 8          0           0        0
                                     100.00%         85.71%            14.29%      0.00%       0.00%    0.00%



*1519
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 7
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Block 306                                 89             88                 0          0           0        1
                                     100.00%         98.88%             0.00%      0.00%       0.00%    1.12%
Block 307                                 40             40                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 308                                 96             81                13          0           2        0
                                     100.00%         84.38%            13.54%      0.00%       2.08%    0.00%
Block 309                                 33             32                 0          0           1        0
                                     100.00%         96.97%             0.00%      0.00%       3.03%    0.00%
Block 310                                 46             43                 3          0           0        0
                                     100.00%         93.48%             6.52%      0.00%       0.00%    0.00%
Block 311                                281            269                 3          0           9        0
                                     100.00%         95.73%             1.07%      0.00%       3.20%    0.00%
Block 313                                 46             46                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 314                                 44             44                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 315                                266            153               107          0           6        0
                                     100.00%         57.52%            40.23%      0.00%       2.26%    0.00%
Total Block Group 3                    1,225          1,066               140          0          18        1
                                     100.00%         87.02%            11.43%      0.00%       1.47%    0.08%
Total Tract 0020                       1,225          1,066               140          0          18        1
                                     100.00%         87.02%            11.43%      0.00%       1.47%    0.08%
Tract 0021
Block Group 1
Block 101                                 60             60                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 102                                 38             38                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 103                                 34             34                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 104                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 105                                 42             42                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 106                                 40             40                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 107                                 21             21                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 108                                 37             37                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 109                                 23             23                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 110                                 19             19                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1520
DB: ALABAMA                              Units Assigned to a District                       Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 8
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit              Pop.          White         Black       Am.Ind.    Asian/PI      Other
Block 111                                 29             29                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 112                                 19             19                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 113                                 17             17                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 114                                 19             15                 4          0           0        0
                                     100.00%         78.95%            21.05%      0.00%       0.00%    0.00%
Block 115                                 55             52                 3          0           0        0
                                     100.00%         94.55%             5.45%      0.00%       0.00%    0.00%
Block 116                                 54             54                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 117                                 28             28                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 118                                 50             50                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 119                                 59             58                 1          0           0        0
                                     100.00%         98.31%             1.69%      0.00%       0.00%    0.00%
Block 120                                 58             54                 4          0           0        0
                                     100.00%         93.10%             6.90%      0.00%       0.00%    0.00%
Total Block Group 1                      714            702                12          0           0        0
                                     100.00%         98.32%             1.68%      0.00%       0.00%    0.00%
Block Group 2
Block 201                                  7              6                 1          0           0        0
                                     100.00%         85.71%            14.29%      0.00%       0.00%    0.00%
Block 202                                 16             16                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 203                                 44             43                 1          0           0        0
                                     100.00%         97.73%             2.27%      0.00%       0.00%    0.00%
Block 204                                 63             48                15          0           0        0
                                     100.00%         76.19%            23.81%      0.00%       0.00%    0.00%
Block 205                                 36             34                 2          0           0        0
                                     100.00%         94.44%             5.56%      0.00%       0.00%    0.00%
Block 206                                 91             58                33          0           0        0
                                     100.00%         63.74%            36.26%      0.00%       0.00%    0.00%
Block 207                                 70             56                14          0           0        0
                                     100.00%         80.00%            20.00%      0.00%       0.00%    0.00%
Block 208                                 52             52                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 209                                 68             63                 5          0           0        0
                                     100.00%         92.65%             7.35%      0.00%       0.00%    0.00%
Block 210                                 85             72                13          0           0        0
                                     100.00%         84.71%            15.29%      0.00%       0.00%    0.00%
Block 211                                 73             63                10          0           0        0
                                     100.00%         86.30%            13.70%      0.00%       0.00%    0.00%



*1521
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                 Page: 9
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 212                                 52             52                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 213                                 35             33                 2          0           0        0
                                     100.00%         94.29%             5.71%      0.00%       0.00%    0.00%
Block 214                                 74             59                15          0           0        0
                                     100.00%         79.73%            20.27%      0.00%       0.00%    0.00%
Block 215                                 76             59                17          0           0        0
                                     100.00%         77.63%            22.37%      0.00%       0.00%    0.00%
Block 216                                  0              0                 0          0           0        0
Total Block Group 2                      842            714               128          0           0        0
                                     100.00%         84.80%            15.20%      0.00%       0.00%    0.00%
Block Group 3
Block 301                                 32             20                12          0           0        0
                                     100.00%         62.50%            37.50%      0.00%       0.00%    0.00%
Block 302                                 64             39                24          0           1        0
                                     100.00%         60.94%            37.50%      0.00%       1.56%    0.00%
Block 303                                  0              0                 0          0           0        0
Block 308                                 51             42                 8          0           1        0
                                     100.00%         82.35%            15.69%      0.00%       1.96%    0.00%
Block 310                                 24             22                 2          0           0        0
                                     100.00%         91.67%             8.33%      0.00%       0.00%    0.00%
Block 311                                 77             62                15          0           0        0
                                     100.00%         80.52%            19.48%      0.00%       0.00%    0.00%
Block 312                                 37             29                 8          0           0        0
                                     100.00%         78.38%            21.62%      0.00%       0.00%    0.00%
Block 313                                 22             19                 3          0           0        0
                                     100.00%         86.36%            13.64%      0.00%       0.00%    0.00%
Block 314                                 98             68                26          0           4        0
                                     100.00%         69.39%            26.53%      0.00%       4.08%    0.00%
Block 315                                  0              0                 0          0           0        0
Block 316                                  0              0                 0          0           0        0
Block 317                                 43             35                 8          0           0        0
                                     100.00%         81.40%            18.60%      0.00%       0.00%    0.00%
Block 318                                 63             57                 6          0           0        0
                                     100.00%         90.48%             9.52%      0.00%       0.00%    0.00%
Block 319                                 51             36                15          0           0        0
                                     100.00%         70.59%            29.41%      0.00%       0.00%    0.00%
Total Block Group 3                      562            429               127          0           6        0
                                     100.00%         76.33%            22.60%      0.00%       1.07%    0.00%



*1522
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 10
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block Group 4
Block 401                                102             68                34          0           0        0
                                     100.00%         66.67%            33.33%      0.00%       0.00%    0.00%
Block 402                                 64             62                 2          0           0        0
                                     100.00%         96.88%             3.13%      0.00%       0.00%    0.00%
Block 403                                 56             56                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 404                                 55             52                 3          0           0        0
                                     100.00%         94.55%             5.45%      0.00%       0.00%    0.00%
Block 405                                 29             29                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 406                                 30             30                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 407                                 72             52                19          1           0        0
                                     100.00%         72.22%            26.39%      1.39%       0.00%    0.00%
Block 408                                 21             12                 9          0           0        0
                                     100.00%         57.14%            42.86%      0.00%       0.00%    0.00%
Block 409                                 53             41                12          0           0        0
                                     100.00%         77.36%            22.64%      0.00%       0.00%    0.00%
Block 410                                 38             38                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 411                                 51             38                13          0           0        0
                                     100.00%         74.51%            25.49%      0.00%       0.00%    0.00%
Block 412                                 43             36                 7          0           0        0
                                     100.00%         83.72%            16.28%      0.00%       0.00%    0.00%
Block 413                                 36             15                21          0           0        0
                                     100.00%         41.67%            58.33%      0.00%       0.00%    0.00%
Block 414                                  0              0                 0          0           0        0
Block 415                                 26             17                 9          0           0        0
                                     100.00%         65.38%            34.62%      0.00%       0.00%    0.00%
Block 416                                 26             24                 2          0           0        0
                                     100.00%         92.31%             7.69%      0.00%       0.00%    0.00%
Block 417                                 54             27                27          0           0        0
                                     100.00%         50.00%            50.00%      0.00%       0.00%    0.00%
Block 418                                 89             74                13          0           0        2
                                     100.00%         83.15%            14.61%      0.00%       0.00%    2.25%
Block 419                                 66             62                 4          0           0        0
                                     100.00%         93.94%             6.06%      0.00%       0.00%    0.00%
Block 420                                 47             47                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 421                                 62             51                11          0           0        0
                                     100.00%         82.26%            17.74%      0.00%       0.00%    0.00%
Block 422                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 423                                 47             30                17          0           0        0
                                     100.00%         63.83%            36.17%      0.00%       0.00%    0.00%
Block 424                                 76             43                33          0           0        0
                                     100.00%         56.58%            43.42%      0.00%       0.00%    0.00%



*1523
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 11
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 425                                 44             40                 4          0           0        0
                                     100.00%         90.91%             9.09%      0.00%       0.00%    0.00%
Block 426                                 57             33                24          0           0        0
                                     100.00%         57.89%            42.11%      0.00%       0.00%    0.00%
Total Block Group 4                    1,249            982               264          1           0        2
                                     100.00%         78.62%            21.14%      0.08%       0.00%    0.16%
Total Tract 0021                       3,367          2,827               531          1           6        2
                                     100.00%         83.96%            15.77%      0.03%       0.18%    0.06%
Tract 0022
Block Group 1
Block 101                                150             27               122          1           0        0
                                     100.00%         18.00%            81.33%      0.67%       0.00%    0.00%
Block 102                                176             62               114          0           0        0
                                     100.00%         35.23%            64.77%      0.00%       0.00%    0.00%
Block 103                                 32             24                 8          0           0        0
                                     100.00%         75.00%            25.00%      0.00%       0.00%    0.00%
Block 104                                 61             36                25          0           0        0
                                     100.00%         59.02%            40.98%      0.00%       0.00%    0.00%
Block 105                                 61             21                40          0           0        0
                                     100.00%         34.43%            65.57%      0.00%       0.00%    0.00%
Block 106                                 78             20                58          0           0        0
                                     100.00%         25.64%            74.36%      0.00%       0.00%    0.00%
Block 107                                 91             45                46          0           0        0
                                     100.00%         49.45%            50.55%      0.00%       0.00%    0.00%
Block 108                                 33              7                26          0           0        0
                                     100.00%         21.21%            78.79%      0.00%       0.00%    0.00%
Block 109                                 48             25                23          0           0        0
                                     100.00%         52.08%            47.92%      0.00%       0.00%    0.00%
Block 110                                 53             24                29          0           0        0
                                     100.00%         45.28%            54.72%      0.00%       0.00%    0.00%
Block 111                                 98             51                46          1           0        0
                                     100.00%         52.04%            46.94%      1.02%       0.00%    0.00%
Total Block Group 1                      881            342               537          2           0        0
                                     100.00%         38.82%            60.95%      0.23%       0.00%    0.00%
Block Group 2
Block 201                                 75             36                39          0           0        0
                                     100.00%         48.00%            52.00%      0.00%       0.00%    0.00%
Block 202                                 40             13                27          0           0        0
                                     100.00%         32.50%            67.50%      0.00%       0.00%    0.00%
Block 203                                 56             32                24          0           0        0
                                     100.00%         57.14%            42.86%      0.00%       0.00%    0.00%



*1524
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 12
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 204                                474             24               450          0           0        0
                                     100.00%          5.06%            94.94%      0.00%       0.00%    0.00%
Total Block Group 2                      645            105               540          0           0        0
                                     100.00%         16.28%            83.72%      0.00%       0.00%    0.00%
Block Group 3
Block 304                                 50             27                21          0           2        0
                                     100.00%         54.00%            42.00%      0.00%       4.00%    0.00%
Block 305                                 13              0                11          2           0        0
                                     100.00%          0.00%            84.62%     15.38%       0.00%    0.00%
Block 306                                 46              9                36          0           1        0
                                     100.00%         19.57%            78.26%      0.00%       2.17%    0.00%
Block 310                                 59             23                35          0           1        0
                                     100.00%         38.98%            59.32%      0.00%       1.69%    0.00%
Block 312                                480            224               255          0           1        0
                                     100.00%         46.67%            53.13%      0.00%       0.21%    0.00%
Block 313                                  0              0                 0          0           0        0
Total Block Group 3                      648            283               358          2           5        0
                                     100.00%         43.67%            55.25%      0.31%       0.77%    0.00%
Total Tract 0022                       2,174            730             1,435          4           5        0
                                     100.00%         33.58%            66.01%      0.18%       0.23%    0.00%
Total NORMANDALE LIBRARY               6,766          4,623             2,106          5          29        3
                                     100.00%         68.33%            31.13%      0.07%       0.43%    0.04%
HIGHLAND AVE ELEMENTARY                2,399          2,221               160          1          10        7
                                     100.00%         92.58%             6.67%      0.04%       0.42%    0.29%
VAUGHN ROAD ELEMENTARY                 8,051          7,524               417         22          79        9
                                     100.00%         93.45%             5.18%      0.27%       0.98%    0.11%
SOUTHEAST YMCA                         5,843          5,660               151          2          28        2
                                     100.00%         96.87%             2.58%      0.03%       0.48%    0.03%
ALDERSGATE UNITED METHODIST            6,572          5,733               711         14          97       17
                                     100.00%         87.23%            10.82%      0.21%       1.48%    0.26%
JOHN PATTERSON TRADE SCHOOL            7,780          3,614             4,066          7          81       12
                                     100.00%         46.45%            52.26%      0.09%       1.04%    0.15%
PETERSON ELEMENTARY                    4,217          2,172             1,888         12          64       81
                                     100.00%         51.51%            44.77%      0.28%       1.52%    1.92%
CAPITOL HEIGHTS COMMUNITY CENTER       7,012          5,577             1,295         28          99       13
                                     100.00%         79.54%            18.47%      0.40%       1.41%    0.19%
HIGHLAND GARDENS COMMUNITY CENTER      5,337          4,945               305         32          46        9
                                     100.00%         92.66%             5.71%      0.60%       0.86%    0.17%
LIBRARY-COLISEUM BRANCH                4,424          4,324                58          9          33        0
                                     100.00%         97.74%             1.31%      0.20%       0.75%    0.00%
LAGOON PARK FIRE STATION               7,181          6,584               445         17         107       28
                                     100.00%         91.69%             6.20%      0.24%       1.49%    0.39%



*1525
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 13
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
FLOWERS ELEMENTARY                     6,575          6,215               331         12          13        4
                                     100.00%         94.52%             5.03%      0.18%       0.20%    0.06%
GOODWYN COMMUNITY CENTER               6,085          5,844               172          7          51       11
                                     100.00%         96.04%             2.83%      0.12%       0.84%    0.18%
ALCAZAR SHRINE TEMPLE                  3,262          2,535               667          2          47       11
                                     100.00%         77.71%            20.45%      0.06%       1.44%    0.34%
WARES FERRY ROAD ELEMENTARY            3,175          2,596               502         10          57       10
                                     100.00%         81.76%            15.81%      0.31%       1.80%    0.31%
JIM WALTERS HOMES                      1,597          1,017               558         10           2       10
                                     100.00%         63.68%            34.94%      0.63%       0.13%    0.63%
SETH JOHNSON ELEMENTARY                6,109          4,489             1,500         13          74       33
                                     100.00%         73,48%            24.55%      0.21%       1.21%    0.54%
PETER CRUMP ELEMENTARY                 3,899          2,125             1,712         12          44        6
                                     100.00%         54.50%            43.91%      0.31%       1.13%    0.15%
PINEDALE COMMUNITY CENTER              8,212          4,525             3,625         11          37       14
                                     100.00%         55.10%            44.14%      0.13%       0.45%    0.17%
AUBURN UNIVERSITY AT MONTGOMERY        6,135          5,151               793          7         169       15
                                     100.00%         83.96%            12.93%      0.11%       2.75%    0.24%
WOODMERE INFORMATION CENTER            4,986          4,502               367         21          83       13
                                     100.00%         90.29%             7.36%      0.42%       1.66%    0.26%
EASTDALE BAPTIST CHURCH                2,540          2,199               249          8          67       17
                                     100.00%         86.57%             9.80%      0.31%       2.64%    0.67%
GEORG WASHINGTON JUNIOR HIGH           3,942          1,339             2,564         19          18        2
                                     100.00%         33.97%            65.04%      0.48%       0.46%    0.05%
PIKE ROAD LIBRARY                        852            510               342          0           0        0
                                     100.00%         59.86%            40.14%      0.00%       0.00%    0.00%
CHESSER COMMUNITY CENTER               1,340            946               388          6           0        0
                                     100.00%         70.60%            28.96%      0.45%       0.00%    0.00%
ALABAMA NATIONAL BANK-RAMER
Tract 0058
Block Group 2
Block 205                                  4              3                 1          0           0        0
                                     100.00%         75.00%            25.00%      0.00%       0.00%    0.00%
Total Block Group 2                        4              3                 1          0           0        0
                                     100.00%         75.00%            25.00%      0.00%       0.00%    0.00%
Block Group 3
Block 323                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 3                        9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 0058                          13             12                 1          0           0        0
                                     100.00%         92.31%             7.69%      0.00%       0.00%    0.00%



*1526
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 2                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 14
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Total ALABAMA NATIONAL BANK-RAMER         13             12                 1          0           0        0
                                     100.00%         92.31%             7.69%      0.00%       0.00%    0.00%
COUNTY BRIDGE MAINTENANCE              1,080            647               433          0           0        0
                                     100.00%         59.91%            40.09%      0.00%       0.00%    0.00%
SIKES & KOHN COUNTRY MALL                896            513               377          5           1        0
                                     100.00%         57.25%            42.08%      0.56%       0.11%    0.00%
Total Montgomery County              133,457        104,786            26,672        305       1,361      333
                                     100.00%         78.52%            19.99%      0.23%       1.02%    0.25%
Pike County                           27,595         17,814             9,548        146          68       19
                                     100.00%         64.56%            34.60%      0.53%       0.25%    0.07%
Total District 2                     577,227        431,639           139,265      1,692       3,362    1,269
                                     100.00%         74.78%            24.13%      0.29%       0.58%    0.22%



*1527
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 3                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 15
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Bibb County
GREENPOND                              1,980          1,907                66          3           0        4
                                     100.00%         96.31%             3.33%      0.15%       0.00%    0.20%
CEDAR GROVE                              802            699                98          4           1        0
                                     100.00%         87.16%            12.22%      0.50%       0.12%    0.00%
PONDVILLE                                489            430                58          1           0        0
                                     100.00%         87.93%            11.86%      0.20%       0.00%    0.00%
BRENT-SOUTH                            3,064          1,589             1,467          2           0        6
                                     100.00%         51,86%            47.88%      0.07%       0.00%    0.20%
CENTREVILLE                            2,116          1,681               433          1           1        0
                                     100.00%         79.44%            20.46%      0.05%       0.05%    0.00%
RANDOLPH                                 784            650               134          0           0        0
                                     100.00%         82.91%            17.09%      0.00%       0.00%    0.00%
RIVERBEND                                288            288                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
WEST BLOCKTON-WEST
Tract 9513
Block Group 3
Block 306B                               77              66                11          0           0        0
                                     100.00%         85.71%            14.29%      0.00%       0.00%    0.00%
Block 306D                                93             89                 3          0           1        0
                                     100.00%         95.70%             3.23%      0.00%       1.08%    0.00%
Block 308D                                 0              0                 0          0           0        0
Block 327                                 33              7                26          0           0        0
                                     100.00%         21.21%            78.79%      0.00%       0.00%    0.00%
Block 328                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 329                                  1              0                 1          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 330                                  0              0                 0          0           0        0
Block 331                                  6              1                 5          0           0        0
                                     100.00%         16.67%            83.33%      0.00%       0.00%    0.00%
Block 332                                  7              0                 7          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 333                                  2              0                 2          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 334B                               158            153                 5          0           0        0
                                     100.00%         96.84%             3.16%      0.00%       0.00%    0.00%
Block 337                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 338                                 39             39                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1528
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 3                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 16
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 339                                  0              0                 0          0           0        0
Block 340                                  0              0                 0          0           0        0
Block 341                                 20             20                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 342                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 343                                 53             53                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Water block 399D                           0              0                 0          0           0        0
Water block 399E                           0              0                 0          0           0        0
Water block 399F                           0              0                 0          0           0        0
Water block 399G                           0              0                 0          0           0        0
Water block 399H                           0              0                 0          0           0        0
Water block 399J                           0              0                 0          0           0        0
Total Block Group 3                      512            451                60          0           1        0
                                     100.00%         88.09%            11.72%      0.00%       0.20%    0.00%
Block Group 4
Block 408A                                 2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 408B                                47             47                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 409                                 35             35                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 410                                 54             54                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 411                                  0              0                 0          0           0        0
Block 412                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 413A                                 0              0                 0          0           0        0
Block 413B                                 0              0                 0          0           0        0
Block 414                                  0              0                 0          0           0        0
Block 423                                  0              0                 0          0           0        0



*1529
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 3                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 17
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 424                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 429                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 430                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 431                                  0              0                 0          0           0        0
Water block 499B                           0              0                 0          0           0        0
Water block 499R                           0              0                 0          0           0        0
Water block 499T                           0              0                 0          0           0        0
Water block 499U                           0              0                 0          0           0        0
Water block 499V                           0              0                 0          0           0        0
Total Block Group 4                      151            151                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block Group 5
Block 520                                 66             36                30          0           0        0
                                     100.00%         54.55%            45.45%      0.00%       0.00%    0.00%
Block 521                                 46             40                 6          0           0        0
                                     100.00%         86.96%            13.04%      0.00%       0.00%    0.00%
Block 522A                                28             28                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 522B                               102             59                43          0           0        0
                                     100.00%         57.84%            42.16%      0.00%       0.00%    0.00%
Block 523                                  0              0                 0          0           0        0
Block 524                                  0              0                 0          0           0        0
Block 525                                  0              0                 0          0           0        0
Block 526                                 10              9                 0          1           0        0
                                     100.00%         90.00%             0.00%     10.00%       0.00%    0.00%
Block 527                                 40             40                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 528                                 82             82                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 529                                  0              0                 0          0           0        0
Block 549                                 14             14                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1530
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 3                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 18
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 550                                 21             21                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 551                                 19             19                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Water block 599J                           0              0                 0          0           0        0
Water block 599K                           0              0                 0          0           0        0
Total Block Group 5                      428            348                79          1           0        0
                                     100.00%         81.31%            18.46%      0.23%       0.00%    0.00%
Total Tract 9513                       1,091            950               139          1           1        0
                                     100.00%         87.08%            12.74%      0.09%       0.09%    0.00%
Total WEST BLOCKTON-WEST               1,091            950               139          1           1        0
                                     100.00%         87.08%            12.74%      0.09%       0.09%    0.00%
EOLINE                                   616            523                93          0           0        0
                                     100.00%         84.90%            15.10%      0.00%       0.00%    0.00%
BRENT-NORTH                            1,224          1,065               152          0           7        0
                                     100.00%         87.01%            12.42%      0.00%       0.57%    0.00%
HARRISBURG                               410            207               203          0           0        0
                                     100.00%         50.49%            49.51%      0.00%       0.00%    0.00%
TABERNACLE                               193            189                 4          0           0        0
                                     100.00%         97.93%             2.07%      0.00%       0.00%    0.00%
Total Bibb County                     13,057         10,178             2,847         12          10       10
                                     100.00%         77.95%            21.80%      0.09%       0.08%    0.08%
Calhoun County                       116,034         92,873            21,578        296         869      418
                                     100.00%         80.04%            18.60%      0.26%       0.75%    0.36%
Chambers County                       36,876         23,575            13,221         41          13       26
                                     100.00%         63.93%            35.85%      0.11%       0.04%    0.07%
Chilton County                        32,458         28,647             3,674         63          38       36
                                     100.00%         88.26%            11.32%      0.19%       0.12%    0.11%
Clay County                           13,252         11,044             2,166         23          13        6
                                     100.00%         83.34%            16.34%      0.17%       0.10%    0.05%
Cleburne County                       12,730         12,084               587         20          13       26
                                     100.00%         94.93%             4.61%      0.16%       0.10%    0.20%
Coosa County                          11,063          7,242             3,782         34           4        1
                                     100.00%         65.46%            34.19%      0.31%       0.04%    0.01%
Lee County                            87,146         64,889            20,407        132       1,584      134
                                     100.00%         74.46%            23.42%      0.15%       1.82%    0.15%
Macon County                          24,928          3,443            21,340         24          99       22
                                     100.00%         13.81%            85.61%      0.10%       0.40%    0.09%
Randolph County                       19,881         15,138             4,686         29          21        7
                                     100.00%         76.14%            23.57%      0.15%       0.11%    0.04%
Russell County                        46,860         28,473            18,088         90         117       92
                                     100.00%         60.76%            38.60%      0.19%       0.25%    0.20%



*1531
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 3                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 19
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
St. Clair County                      50,009         45,138             4,561        136          77       97
                                     100.00%         90.26%             9.12%      0.27%       0.15%    0.19%
Talladega County                      74,107         50,970            22,773        174         113       77
                                     100.00%         68.78%            30.73%      0.23%       0.15%    0.10%
Tallapoosa County                     38,826         28,493            10,212         62          37       22
                                     100.00%         73.39%            26.30%      0.16%       0.10%    0.06%
Total District 3                     577,227        422,187           149,922      1,136       3,008      974
                                     100.00%         73.14%            25.97%      0.20%       0.52%    0.17%



*1532
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 20
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Blount County                         39,248         38,397               521        133          33      164
                                     100.00%         97.83%             1.33%      0.34%       0.08%    0.42%
Cherokee County                       19,543         18,154             1,291         51          24       23
                                     100.00%         92.89%             6.61%      0.26%       0.12%    0.12%
Cullman County                        67,613         66,744               560        134         117       58
                                     100.00%         98.71%             0.83%      0.20%       0.17%    0.09%
DeKalb County                         54,651         52,980             1,028        481          77       85
                                     100.00%         96.94%             1.88%      0.88%       0.14%    0.16%
Etowah County                         99,840         85,274            13,799        250         419       98
                                     100.00%         85.41%            13.82%      0.25%       0.42%    0.10%
Fayette County                        17,962         15,717             2,190          9          19       27
                                     100.00%         87.50%            12.19%      0.05%       0.11%    0.15%
Franklin County                       27,814         26,463             1,249         57          35       10
                                     100.00%         95.14%             4.49%      0.20%       0.13%    0.04%
Lamar County                          15,715         13,805             1,862         24          10       14
                                     100.00%         87.85%            11.85%      0.15%       0.06%    0.09%
Lawrence County
CITY HALL PRECINCT 1 BOX 1
Tract 9791
Block Group 1
Block 109                                 16             13                 3          0           0        0
                                     100.00%         81.25%            18.75%      0.00%       0.00%    0.00%
Block 110A                                23              1                22          0           0        0
                                     100.00%          4.35%            95.65%      0.00%       0.00%    0.00%
Block 110B                                62              2                58          2           0        0
                                     100.00%          3.23%            93.55%      3.23%       0.00%    0.00%
Block 111A                                79              2                77          0           0        0
                                     100.00%          2.53%            97.47%      0.00%       0.00%    0.00%
Block 111B                                 0              0                 0          0           0        0
Block 111C                                18              6                12          0           0        0
                                     100.00%         33.33%            66.67%      0.00%       0.00%    0.00%
Block 111D                                 0              0                 0          0           0        0
Block 112A                                11              0                11          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 112B                                 0              0                 0          0           0        0
Block 113                                 50              0                46          4           0        0
                                     100.00%          0.00%            92.00%      8.00%       0.00%    0.00%
Block 114A                               107             18                89          0           0        0
                                     100.00%         16.82%            83.18%      0.00%       0.00%    0.00%
Block 114B                                 0              0                 0          0           0        0



*1533
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 21
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Block 115A                                21              0                21          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 115B                                26              0                26          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 116                                 48              0                48          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 117                                  0              0                 0          0           0        0
Block 118A                                 0              0                 0          0           0        0
Block 118B                                 0              0                 0          0           0        0
Block 119                                 45             42                 0          2           0        1
                                     100.00%         93.33%             0.00%      4.44%       0.00%    2.22%
Block 120                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 121                                  0              0                 0          0           0        0
Block 122                                  0              0                 0          0           0        0
Block 123                                  0              0                 0          0           0        0
Block 124                                  0              0                 0          0           0        0
Block 125                                  0              0                 0          0           0        0
Block 132                                  0              0                 0          0           0        0
Block 133                                  0              0                 0          0           0        0
Block 134                                  0              0                 0          0           0        0
Block 135                                 30             25                 5          0           0        0
                                     100.00%         83.33%            16.67%      0.00%       0.00%    0.00%
Block 136A                                47              5                38          4           0        0
                                     100.00%         10.64%            80.85%      8.51%       0.00%    0.00%
Block 136B                                25              7                18          0           0        0
                                     100.00%         28.00%            72.00%      0.00%       0.00%    0.00%
Block 137                                  0              0                 0          0           0        0
Block 138                                  0              0                 0          0           0        0
Block 139                                  0              0                 0          0           0        0
Block 152                                  0              0                 0          0           0        0
Block 153                                 13             13                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1534
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 22
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Block 154                                 22             17                 5          0           0        0
                                     100.00%         77.27%            22.73%      0.00%       0.00%    0.00%
Block 155                                 35             35                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 156A                                97              6                91          0           0        0
                                     100.00%          6.19%            93.81%      0.00%       0.00%    0.00%
Block 156B                                56              2                54          0           0        0
                                     100.00%          3.57%            96.43%      0.00%       0.00%    0.00%
Block 157                                  0              0                 0          0           0        0
Block 158                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 159                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 160                                 16             11                 1          4           0        0
                                     100.00%         68.75%             6.25%     25.00%       0.00%    0.00%
Block 161                                 29              8                21          0           0        0
                                     100.00%         27.59%            72.41%      0.00%       0.00%    0.00%
Block 162                                 28              9                19          0           0        0
                                     100.00%         32.14%            67.86%      0.00%       0.00%    0.00%
Block 163                                  0              0                 0          0           0        0
Block 164                                  0              0                 0          0           0        0
Block 165A                                 8              0                 8          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 165B                                 0              0                 0          0           0        0
Block 166                                  0              0                 0          0           0        0
Block 167                                  0              0                 0          0           0        0
Block 168                                  0              0                 0          0           0        0
Block 169                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 170                                  0              0                 0          0           0        0
Block 173                                 36             25                10          1           0        0
                                     100.00%         69.44%            27.78%      2.78%       0.00%    0.00%
Block 174                                  0              0                 0          0           0        0
Block 175                                  0              0                 0          0           0        0
Block 176                                 38             14                20          4           0        0
                                     100.00%         36.84%            52.63%     10.53%       0.00%    0.00%
Block 177                                  0              0                 0          0           0        0



*1535
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 23
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Block 178                                  0              0                 0          0           0        0
Block 179                                  0              0                 0          0           0        0
Block 180                                  0              0                 0          0           0        0
Block 181                                  0              0                 0          0           0        0
Block 182                                  0              0                 0          0           0        0
Block 189                                  0              0                 0          0           0        0
Total Block Group 1                    1,013            288               703         21           0        1
                                     100.00%         28.43%            69.40%      2.07%       0.00%    0.10%
Block Group 2
Block 201                                 18             10                 2          6           0        0
                                     100.00%         55.56%            11.11%     33.33%       0.00%    0.00%
Block 202                                  0              0                 0          0           0        0
Block 203                                  0              0                 0          0           0        0
Block 210                                 36             36                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 211                                 32             29                 0          3           0        0
                                     100.00%         90.63%             0.00%      9.38%       0.00%    0.00%
Block 212                                 41             41                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 213                                  0              0                 0          0           0        0
Block 214                                  0              0                 0          0           0        0
Block 215                                  0              0                 0          0           0        0
Block 216                                  0              0                 0          0           0        0
Block 217                                  0              0                 0          0           0        0
Block 218                                  0              0                 0          0           0        0
Block 219                                  0              0                 0          0           0        0
Block 220                                  6              6                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 221                                 19              0                19          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%



*1536
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 24
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Block 223                                 53              2                51          0           0        0
                                     100.00%          3.77%            96.23%      0.00%       0.00%    0.00%
Block 224                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 227                                  0              0                 0          0           0        0
Block 228                                  0              0                 0          0           0        0
Block 229                                 22              0                22          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 230                                 26              0                24          2           0        0
                                     100.00%          0.00%            92.31%      7.69%       0.00%    0.00%
Block 231                                  3              0                 3          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 232                                  0              0                 0          0           0        0
Block 233                                 29             20                 7          2           0        0
                                     100.00%         68.97%            24.14%      6.90%       0.00%    0.00%
Block 236                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 237                                 19              0                19          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 238                                 30              0                30          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 239                                  0              0                 0          0           0        0
Block 240                                 14              5                 9          0           0        0
                                     100.00%         35.71%            64.29%      0.00%       0.00%    0.00%
Block 241                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 242                                  0              0                 0          0           0        0
Block 243                                  0              0                 0          0           0        0
Block 244                                  0              0                 0          0           0        0
Block 245                                 63             61                 2          0           0        0
                                     100.00%         96.83%             3.17%      0.00%       0.00%    0.00%
Block 246                                  0              0                 0          0           0        0
Block 247                                 15             13                 2          0           0        0
                                     100.00%         86.67%            13.33%      0.00%       0.00%    0.00%
Block 252                                  0              0                 0          0           0        0
Block 273                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 274                                  0              0                 0          0           0        0



*1537
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 25
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Block 275                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 276                                  0              0                 0          0           0        0
Block 277                                  0              0                 0          0           0        0
Block 278                                  0              0                 0          0           0        0
Block 279                                  0              0                 0          0           0        0
Block 280                                  1              0                 1          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 281                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 282                                  0              0                 0          0           0        0
Block 283                                 12              1                11          0           0        0
                                     100.00%          8.33%            91.67%      0.00%       0.00%    0.00%
Block 284                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Water block 299A                           0              0                 0          0           0        0
Water block 299B                           0              0                 0          0           0        0
Water block 299C                           0              0                 0          0           0        0
Water block 299D                           0              0                 0          0           0        0
Water block 299E                           0              0                 0          0           0        0
Water block 299F                           0              0                 0          0           0        0
Total Block Group 2                      469            254               202         13           0        0
                                     100.00%         54.16%            43.07%      2.77%       0.00%    0.00%
Total Tract 9791                       1,482            542               905         34           0        1
                                     100.00%         36.57%            61.07%      2.29%       0.00%    0.07%
Total CITY HALL PRECINCT 1 BOX 1       1,482            542               905         34           0        1
                                     100.00%         36.57%            61.07%      2.29%       0.00%    0.07%
FISH POND CHURCH PCT 1 BX 2              426            214               186         26           0        0
                                     100.00%         50.23%            43.66%      6.10%       0.00%    0.00%
MASONIC HALL PCT 6 BX 1                  978            730               208         39           1        0
                                     100.00%         74.64%            21.27%      3.99%       0.10%    0.00%
DONALD CHURCH PCT 7 BX 1                 797            665                79         52           0        1
                                     100.00%         83.44%             9.91%      6.52%       0.00%    0.13%
FLAT ROCK COMMUNITY CENTER PCT 8 B       285            258                 0         27           0        0
                                     100.00%         90.53%             0.00%      9.47%       0.00%    0.00%



*1538
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 26
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
MASONIC HALL PCT 8 BX 3                  352            305                 0         47           0        0
                                     100.00%         86.65%             0.00%     13.35%       0.00%    0.00%
MT HOPE HIGH SCHOOL PCT 9 BX 1         1,033            940                46         47           0        0
                                     100.00%         91.00%             4.45%      4.55%       0.00%    0.00%
TERRYS TIRE COMPANY PCT 9 BX 2           732            628                56         47           1        0
                                     100.00%         85.79%             7.65%      6.42%       0.14%    0.00%
FIRE STATION PCT 10 BX 1               2,019          1,862                 7        148           1        1
                                     100.00%         92.22%             0.35%      7.33%       0.05%    0.05%
MORRIS CHAPEL CHURCH PCT 11 BX 1       2,212          2,026                 4        180           1        1
                                     100.00%         91.59%             0.18%      8.14%       0.05%    0.05%
LANIER STORE PCT 11 BX 2                 783            697                 3         83           0        0
                                     100.00%         89.02%             0.38%     10.60%       0.00%    0.00%
MASONIC HALL PCT 12 BX 1               1,255          1,166                 0         88           1        0
                                     100.00%         92.91%             0.00%      7.01%       0.08%    0.00%
FIRE STATION PCT 13 BX 1               1,490          1,321                 0        169           0        0
                                     100.00%         88.66%             0.00%     11.34%       0.00%    0.00%
OLD MIDWAY STORE PCT 14 BX 1             630            588                 0         42           0        0
                                     100.00%         93.33%             0.00%      6.67%       0.00%    0.00%
HOOPER BUILDING PCT 14 BX 2              404            355                27         22           0        0
                                     100.00%         87.87%             6.68%      5.45%       0.00%    0.00%
FELLOWSHIP HALL PCT 15 BX 1            1,035            972                 7         55           1        0
                                     100.00%         93.91%             0.68%      5.31%       0.10%    0.00%
AYCOCK BUILDING PCT 16 BX 1            1,123          1,051                 1         69           2        0
                                     100.00%         93.59%             0.09%      6.14%       0.18%    0.00%
OLD LIBERTY CHURCH PCT 17 BX 1           367            355                 0         12           0        0
                                     100.00%         96.73%             0.00%      3.27%       0.00%    0.00%
FIRE STATION PCT 18 BX 1                 836            731                12         93           0        0
                                     100.00%         87.44%             1.44%     11.12%       0.00%    0.00%
ARMORY PCT 19 BX 1                     1,727          1,553               113         61           0        0
                                     100.00%         89.92%             6.54%      3.53%       0.00%    0.00%
FAIRFIELD CHURCH PCT 19 BX 2             152            128                 0         21           3        0
                                     100.00%         84.21%             0.00%     13.82%       1.97%    0.00%
PLEASANT GROVE CHURCH PCT 20 BX 1        246            229                11          6           0        0
                                     100.00%         93.09%             4.47%      2.44%       0.00%    0.00%
TAB SCOTT BUILDING PCT 21 BX 1           863            578               209         76           0        0
                                     100.00%         66.98%            24.22%      8.81%       0.00%    0.00%
HIGH SCHOOL PCT 21 BX 2                  795            638                 9        147           1        0
                                     100.00%         80.25%             1.13%     18.49%       0.13%    0.00%
LINDSEY HALL CHURCH PCT 22 BX 1           94             91                 0          3           0        0
                                     100.00%         96.81%             0.00%      3.19%       0.00%    0.00%
PINEY GROVE CHURCH PCT 22 BX 2           169            154                 0         15           0        0
                                     100.00%         91.12%             0.00%      8.88%       0.00%    0.00%
GILLESPIE STORE PCT 23 BX 1              280            266                 0         14           0        0
                                     100.00%         95.00%             0.00%      5.00%       0.00%    0.00%
PINHOOK COMMUNITY CENTER PCT 23 BX       252            200                11         41           0        0
                                     100.00%         79.37%             4.37%     16.27%       0.00%    0.00%
CITY HALL PCT 24 BX 1                    515            460                 0         54           1        0
                                     100.00%         89.32%             0.00%     10.49%       0.19%    0.00%



*1539
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 27
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
MT MORIAH CHURCH PCT 24 BX 2             330            290                12         28           0        0
                                     100.00%         87.88%             3.64%      8.48%       0.00%    0.00%
BOARD OF EDUCATION PCT 25 BX 1         2,409          1,996               218        193           0        2
                                     100.00%         82.86%             9.05%      8.01%       0.00%    0.08%
RUTHERFORD STORE PCT 25 BX 2             118             94                 0         24           0        0
                                     100.00%         79.66%             0.00%     20.34%       0.00%    0.00%
FREEMAN TABERNACLE CHURCH PCT 25 B       310             24               284          2           0        0
                                     100.00%          7.74%            91.61%      0.65%       0.00%    0.00%
Total Lawrence County                 26,499         22,107             2,408      1,965          13        6
                                     100.00%         83.43%             9.09%      7.42%       0.05%    0.02%
Marion County                         29,830         28,759               967         57          35       12
                                     100.00%         96.41%             3.24%      0.19%       0.12%    0.04%
Marshall County                       70,832         69,361             1,087        231         111       42
                                     100.00%         97.92%             1.53%      0.33%       0.16%    0.06%
Pickens County
LIBERTY                                  483            281               202          0           0        0
                                     100.00%         58.18%            41.82%      0.00%       0.00%    0.00%
REFORM                                 2,229          1,423               805          1           0        0
                                     100.00%         63.84%            36.11%      0.04%       0.00%    0.00%
ETHELSVILLE                              742            612               130          0           0        0
                                     100.00%         82.48%            17.52%      0.00%       0.00%    0.00%
MCSHAN                                   274            196                74          2           2        0
                                     100.00%         71.53%            27.01%      0.73%       0.73%    0.00%
PINE GROVE                                91             84                 7          0           0        0
                                     100.00%         92.31%             7.69%      0.00%       0.00%    0.00%
CARROLLTON                               116            104                12          0           0        0
                                     100.00%         89.66%            10.34%      0.00%       0.00%    0.00%
ALICEVILLE                             3,633            981             2,646          1           5        0
                                     100.00%         27.00%            72.83%      0.03%       0.14%    0.00%
PALMETTA                                 502            431                67          4           0        0
                                     100.00%         85.86%            13.35%      0.80%       0.00%    0.00%
FAIRVIEW                               1,215          1,191                23          1           0        0
                                     100.00%         98.02%             1.89%      0.08%       0.00%    0.00%
REFORM                                 1,564          1,182               369         10           2        1
                                     100.00%         75.58%            23.59%      0.64%       0.13%    0.06%
HOLLY SPRINGS                             94             83                11          0           0        0
                                     100.00%         88.30%            11.70%      0.00%       0.00%    0.00%
GORDO                                    785            727                55          2           1        0
                                     100.00%         92.61%             7.01%      0.25%       0.13%    0.00%
CARROLLTON
Tract 9879
Block Group 1



*1540
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 28
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total        Total
                   Unit              Pop.          White           Black       Am.Ind.    Asian/PI      Other
Block 108A                                 0              0                 0          0           0        0
Block 113                                 59             59                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 114                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 115                                  0              0                 0          0           0        0
Block 116                                  0              0                 0          0           0        0
Block 117                                 18             18                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 118                                  0              0                 0          0           0        0
Block 119                                 17             17                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 120A                                43             43                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 120B                                44             44                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 121A                                14              9                 5          0           0        0
                                     100.00%         64.29%            35.71%      0.00%       0.00%    0.00%
Block 121B                                37             22                15          0           0        0
                                     100.00%         59.46%            40.54%      0.00%       0.00%    0.00%
Block 122                                  0              0                 0          0           0        0
Block 123                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 124A                               156            115                40          1           0        0
                                     100.00%         73.72%            25.64%      0.64%       0.00%    0.00%
Block 127                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 128A                                47             47                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 129                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 130                                 25             25                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 131                                  0              0                 0          0           0        0
Block 132                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 133                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 134                                 17             17                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 135                                 10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1541
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 29
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Block 136                                  2              1                 1          0           0        0
                                     100.00%         50.00%            50.00%      0.00%       0.00%    0.00%
Block 137                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 138                                  0              0                 0          0           0        0
Block 139                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 140                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 141                                  0              0                 0          0           0        0
Block 142                                  0              0                 0          0           0        0
Block 143                                  0              0                 0          0           0        0
Block 144A                                 0              0                 0          0           0        0
Block 145A                                 0              0                 0          0           0        0
Block 145B                                 0              0                 0          0           0        0
Block 147                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 148                                 79             20                59          0           0        0
                                     100.00%         25.32%            74.68%      0.00%       0.00%    0.00%
Block 149                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 150                                  0              0                 0          0           0        0
Water block 199B                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199D                           0              0                 0          0           0        0
Water block 199E                           0              0                 0          0           0        0
Water block 199F                           0              0                 0          0           0        0
Water block 199G                           0              0                 0          0           0        0
Total Block Group 1                      617            496               120          1           0        0
                                     100.00%         80.39%            19.45%      0.16%       0.00%    0.00%
Block Group 2



*1542
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 30
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Block 205A                                 0              0                 0          0           0        0
Block 206A                                60              1                59          0           0        0
                                     100.00%          1.67%            98.33%      0.00%       0.00%    0.00%
Block 207                                  0              0                 0          0           0        0
Block 208                                  5              0                 5          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 209                                  0              0                 0          0           0        0
Block 210                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 211                                  0              0                 0          0           0        0
Block 212                                  0              0                 0          0           0        0
Block 213                                  0              0                 0          0           0        0
Block 214                                  0              0                 0          0           0        0
Block 215                                 31              4                27          0           0         0
                                     100.00%         12.90%            87.10%      0.00%       0.00%     0.00%
Block 216                                 55             27                27          1           0         0
                                     100.00%         49.09%            49.09%      1.82%       0.00%     0.00%
Block 217                                  4              4                 0          0           0         0
                                     100.00%        100.00%             0.00%      0.00%       0.00%     0.00%
Block 218                                 10             10                 0          0           0         0
                                     100.00%        100.00%             0.00%      0.00%       0.00%     0.00%
Block 219                                  6              6                 0          0           0         0
                                     100.00%        100.00%             0.00%      0.00%       0.00%     0.00%
Block 220                                  0              0                 0          0           0         0
Block 221                                 20             11                 9          0           0         0
                                     100.00%         55.00%            45.00%      0.00%       0.00%     0.00%
Block 222                                 16             16                 0          0           0         0
                                     100.00%        100.00%             0.00%      0.00%       0.00%     0.00%
Block 223                                  0              0                 0          0           0         0
Block 224                                 58             53                 5          0           0         0
                                     100.00%         91.38%             8.62%      0.00%       0.00%     0.00%
Block 225A                                38             19                19          0           0         0
                                     100.00%         50.00%            50.00%      0.00%       0.00%     0.00%
Block 226                                  0              0                 0          0           0         0
Block 227A                                 8              2                 6          0           0         0
                                     100.00%         25.00%            75.00%      0.00%       0.00%     0.00%
Block 228                                  6              6                 0          0           0         0
                                     100.00%        100.00%             0.00%      0.00%       0.00%     0.00%



*1543
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 31
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Block 229A                                 0              0                 0          0           0        0
Block 229B                                 0              0                 0          0           0        0
Block 230                                 38             30                 8          0           0        0
                                     100.00%         78.95%            21.05%      0.00%       0.00%    0.00%
Block 231                                 13             13                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 232                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 233A                                 0              0                 0          0           0        0
Block 233B                                14             14                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 234A                                 0              0                 0          0           0        0
Block 234B                                 7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 235                                  0              0                 0          0           0        0
Block 236                                  4              0                 4          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 237                                  4              0                 4          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 238                                 21             21                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 239                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 243                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 244                                  0              0                 0          0           0        0
Block 245                                 25             25                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 246                                  0              0                 0          0           0        0
Block 247                                  0              0                 0          0           0        0
Block 248A                                68             63                 5          0           0        0
                                     100.00%         92.65%             7.35%      0.00%       0.00%    0.00%
Block 248B                               106             40                66          0           0        0
                                     100.00%         37.74%            62.26%      0.00%       0.00%    0.00%
Block 249                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 250                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 251                                  0              0                 0          0           0        0



*1544
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 32
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Block 252                                  0              0                 0          0           0        0
Block 253                                 20             13                 7          0           0        0
                                     100.00%         65.00%            35.00%      0.00%       0.00%    0.00%
Block 254                                  0              0                 0          0           0        0
Block 255                                  0              0                 0          0           0        0
Block 256                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 257                                  0              0                 0          0           0        0
Water block 299A                           0              0                 0          0           0        0
Water block 299D                           0              0                 0          0           0        0
Water block 299E                           0              0                 0          0           0        0
Water block 299F                           0              0                 0          0           0        0
Total Block Group 2                      662            410               251          1           0        0
                                     100.00%         61.93%            37.92%      0.15%       0.00%    0.00%
Block Group 3
Block 301A                               64               7                57          0           0        0
                                    100.00%          10.94%            89.06%      0.00%       0.00%    0.00%
Block 301B                                0               0                 0          0           0        0
Block 302A                                0               0                 0          0           0        0
Block 302B                                0               0                 0          0           0        0
Block 303                                 0               0                 0          0           0        0
Block 304                                 0               0                 0          0           0        0
Block 305                                 0               0                 0          0           0        0
Block 306A                               45              45                 0          0           0        0
                                    100.00%         100.00%             0.00%      0.00%       0.00%    0.00%
Block 307                                19               0                19          0           0        0
                                    100.00%           0.00%           100.00%      0.00%       0.00%     0.00%
Block 308                                97               3                94          0           0         0
                                    100.00%           3.09%            96.91%      0.00%       0.00%     0.00%
Block 309                                 0               0                 0          0           0         0



*1545
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 33
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Block 310                                 24              2                22          0           0        0
                                     100.00%          8.33%            91.67%      0.00%       0.00%    0.00%
Block 315                                 22              3                19          0           0        0
                                     100.00%         13.64%            86.36%      0.00%       0.00%    0.00%
Block 316                                 17              0                17          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 317                                 11              2                 9          0           0        0
                                     100.00%         18.18%            81.82%      0.00%       0.00%    0.00%
Block 318                                  7              0                 7          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 319                                  1              0                 1          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 328A                               201             40               158          0           3        0
                                     100.00%         19.90%            78.61%      0.00%       1.49%    0.00%
Block 328B                                 0              0                 0          0           0        0
Block 329                                 71              0                71          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Water block 399A                           0              0                 0          0           0        0
Water block 399B                           0              0                 0          0           0        0
Total Block Group 3                      579            102               474          0           3        0
                                     100.00%         17.62%            81.87%      0.00%       0.52%    0.00%
Block Group 4
Block 401                                 16             16                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 402                                 45             43                 2          0           0        0
                                     100.00%         95.56%             4.44%      0.00%       0.00%    0.00%
Block 403                                  8              8                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 404                                 15              6                 9          0           0        0
                                     100.00%         40.00%            60.00%      0.00%       0.00%    0.00%
Block 436                                176             21               155          0           0        0
                                     100.00%         11.93%            88.07%      0.00%       0.00%    0.00%
Block 437                                  0              0                 0          0           0        0
Block 438                                  0              0                 0          0           0        0
Block 441                                  8              0                 8          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 471                                  5              2                 3          0           0        0
                                     100.00%         40.00%            60.00%      0.00%       0.00%    0.00%
Block 472                                  0              0                 0          0           0        0



*1546
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 34
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Water block 499B                           0              0                 0          0           0        0
Total Block Group 4                      273             96               177          0           0        0
                                     100.00%         35.16%            64.84%      0.00%       0.00%    0.00%
Total Tract 9879                       2,131          1,104             1,022          2           3        0
                                     100.00%         51.81%            47.96%      0.09%       0.14%    0.00%
Total CARROLLTON                       2,131          1,104             1,022          2           3        0
                                     100.00%         51.81%            47.96%      0.09%       0.14%    0.00%
SAPPS
Tract 9879
Block Group 3
Block 326A                                 0              0                 0          0           0        0
Block 326B                                57              4                53          0           0        0
                                     100.00%          7.02%            92.98%      0.00%       0.00%    0.00%
Block 327                                  0              0                 0          0           0        0
Water block 399L                           0              0                 0          0           0        0
Total Block Group 3                       57              4                53          0           0        0
                                     100.00%          7.02%            92.98%      0.00%       0.00%    0.00%
Total Tract 9879                          57              4                53          0           0        0
                                     100.00%          7.02%            92.98%      0.00%       0.00%    0.00%
Tract 9881
Block Group 1
Block 109                                  0              0                 0          0           0        0
Total Block Group 1                        0              0                 0          0           0        0
Total Tract 9881                           0              0                 0          0           0        0
Total SAPPS                               57              4                53          0           0        0
                                     100.00%          7.02%            92.98%      0.00%       0.00%    0.00%
HOLLY SPRINGS                             67             67                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1547
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 4                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 35
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
GORDO/KIRK 0540                        2,500          1,682               814          0           4        0
                                     100.00%         67.28%            32.56%      0.00%       0.16%    0.00%
SPEEDS MILL                              193            192                 1          0           0        0
                                     100.00%         99.48%             0.52%      0.00%       0.00%    0.00%
BENEVOLA/ALICEVILLE 0560 (PART)          128             66                62          0           0        0
                                     100.00%         51.56%            48.44%      0.00%       0.00%    0.00%
ALICEVILLE                             1,153            900               243          0          10        0
                                     100.00%         78.06%            21.08%      0.00%       0.87%    0.00%
Total Pickens County                  17,957         11,310             6,596         23          27        1
                                     100.00%         62.98%            36.73%      0.13%       0.15%    0.01%
Walker County                         67,670         63,042             4,405         84         107       32
                                     100.00%         93.16%             6.51%      0.12%       0.16%    0.05%
Winston County                        22,053         21,925                57         42          26        3
                                     100.00%         99.42%             0.26%      0.19%       0.12%    0.01%
Total District 4                     577,227        534,038            38,020      3,541       1,053      575
                                     100.00%         92.52%             6.59%      0.61%       0.18%    0.10%



*1548
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 5                                  Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 36
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Colbert County                        51,666         42,820             8,568        137          93       48
                                     100.00%         82.88%            16.58%      0.27%       0.18%    0.09%
Jackson County                        47,796         44,696             1,968      1,020          90       22
                                     100.00%         93.51%             4.12%      2.13%       0.19%    0.05%
Lauderdale County                     79,661         71,560             7,695        165         196       45
                                     100.00%         89.83%             9.66%      0.21%       0.25%    0.06%
Lawrence County
CITY HALL PRECINCT 1 BOX 1
Tract 9791
Block Group 2
Block 204                                  0              0                 0          0           0        0
Block 205                                  0              0                 0          0           0        0
Block 206                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 207                                  0              0                 0          0           0        0
Block 208                                  0              0                 0          0           0        0
Block 209                                  0              0                 0          0           0        0
Block 222                                  0              0                 0          0           0        0
Block 225                                  0              0                 0          0           0        0
Block 226                                  0              0                 0          0           0        0
Total Block Group 2                        5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 9791                           5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total CITY HALL PRECINCT 1 BOX 1           5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
SENIOR CITIZENS PCT 2 BX 1             1,462            231             1,221         10           0        0
                                     100.00%         15.80%            83.52%      0.68%       0.00%    0.00%
FIRE STATION PCT 3 BX 1                  784            211               570          1           0        2
                                     100.00%         26.91%            72.70%      0.13%       0.00%    0.26%
WHEELER GROVE CHURCH PCT 4 BX 1          229            143                86          0           0        0
                                     100.00%         62.45%            37.55%      0.00%       0.00%    0.00%



*1549
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 5                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 37
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
DEPOT PCT 5 BX 1                       1,609          1,047               513         42           6        1
                                     100.00%         65.07%            31.88%      2.61%       0.37%    0.06%
WOLF SPRINGS CHURCH PCT 8 BX 1           925            819                 0        106           0        0
                                     100.00%         88.54%             0.00%     11.46%       0.00%    0.00%
Total Lawrence County                  5,014          2,456             2,390        159           6        3
                                     100.00%         48.98%            47.67%      3.17%       0.12%    0.06%
Limestone County                      54,135         46,658             7,127        148         158       44
                                     100.00%         86.19%            13.17%      0.27%       0.29%    0.08%
Madison County                       238,912        184,197            48,116      1,601       4,232      766
                                     100.00%         77.10%            20.14%      0.67%       1.77%    0.32%
Morgan County                        100,043         89.122            10.081        310         370      160
                                     100.00%         89.08%            10.08%      0.31%       0.37%    0.16%
Total District 5                     577,227        481,509            85,945      3,540       5,145    1,088
                                     100.00%         83.42%            14.89%      0.61%       0.89%    0.19%



*1550
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 38
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                  Unit               Pop.          White           Black       Am.Ind.   Asian/PI     Other
Bibb County
SIX MILE                                 578            572                 5          0           1        0
                                     100.00%         98.96%             0.87%      0.00%       0.17%     0.00%
BRIERFIELD                               848            537               311          0           0         0
                                     100.00%         63.33%            36.67%      0.00%       0.00%     0.00%
WEST BLOCKTON-EAST                     1,489          1,177               307          5           0         0
                                     100.00%         79.05%            20.62%      0.34%       0.00%     0.00%
WEST BLOCKTON-WEST
Tract 9513
Block Group 3
Block 384                                  8              8                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 385                                 22             22                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 3                       30             30                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block Group 4
Block 407                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 4                        4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 9513                          34             34                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total WEST BLOCKTON-WEST                  34             34                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
MARVEL                                   180            172                 8          0           0        0
                                     100.00%         95.56%             4.44%      0.00%       0.00%    0.00%
GREY HILL                                390            382                 0          8           0        0
                                     100.00%         97.95%             0.00%      2.05%       0.00%    0.00%
Total Bibb County                      3,519          2,874               631         13           1        0
                                     100.00%         81.67%            17.93%      0.37%       0.03%    0.00%
Jefferson County
BURKETT CENTER FOR MULTI-HN            4,261          3,880               374          2           3        2
                                     100.00%         91.06%             8.78%      0.05%       0.07%    0.05%
FULTONDALE COMMUNITY CENTER            7,059          6,793               232         16          17        1
                                     100.00%         96.23%             3.29%      0.23%       0.24%    0.01%



*1551
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 39
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
GARDENDALE CIVIC CTR/4306 MORRIS M    13,034         12,820               170         28          10        6
                                     100.00%         98.36%             1.30%      0.21%       0.08%    0.05%
NEW CASTLE UNITED METHODIST            1,316          1,273                35          5           2        1
                                     100.00%         96.73%             2.66%      0.38%       0.15%    0.08%
KIMBERLY CITY HALL                     1,668          1,603                63          2           0        0
                                     100.00%         96.10%             3.78%      0.12%       0.00%    0.00%
TRAFFORD CITY HALL                       895            843                49          0           0        3
                                     100.00%         94.19%             5.47%      0.00%       0.00%    0.34%
KERMIT JOHNSON ELEM/PALMERDALE FIR     7,966          7,358               587         16           3        2
                                     100.00%         92.37%             7.37%      0.20%       0.04%    0.03%
CLAY COMMUNITY CTR/4313 GRAYSON VA     8,532          8,353               141         18          17        3
                                     100.00%         97.90%             1.65%      0.21%       0.20%    0.04%
PINSON UNITED METHODIST CHURCH/431     4,532          4,435                69         11          16        1
                                     100.00%         97.86%             1.52%      0.24%       0.35%    0.02%
CENTER POINT ELEMENTARY                8,469          7,611               796          9          37       16
                                     100.00%         89.87%             9.40%      0.11%       0.44%    0.19%
CENTER POINT COURTHOUSE                6,077          5,752               290          7          25        3
                                     100.00%         94.65%             4.77%      0.12%       0.41%    0.05%
CHALKVILLE CIVIC CENTER                6,627          6,369               237          7          11        3
                                     100.00%         96.11%             3.58%      0.11%       0.17%    0.05%
GRAYSON VALLEY SOUTHERN                6,779          6,583               152         21          21        2
                                     100.00%         97.11%             2.24%      0.31%       0.31%    0.03%
TRUSSVILLE CITY HALL                   9,771          9,474               264          8          20        5
                                     100.00%         96.96%             2.70%      0.08%       0.20%    0.05%
ROBINSON SCHOOL                        8,547          6,313             2,169         15          40       10
                                     100.00%         73.86%            25.38%      0.18%       0.47%    0.12%
DON HAWKINS COMM CTR                   3,237          3,052               166          5          14        0
                                     100.00%         94.28%             5.13%      0.15%       0.43%    0.00%
HUFFMAN ELEMENTARY SCHOOL              5,532          5,369               102          7          47        7
                                     100.00%         97.05%             1.84%      0.13%       0.85%    0.13%
NORTH ROEBUCK SCHOOL                   4,102          3,878               171         20          26        7
                                     100.00%         94.54%             4.17%      0.49%       0.63%    0.17%
ANDREW GAVIN FAMILY LIFE               6,398          5,874               471         14          29       10
                                     100.00%         91.81%             7.36%      0.22%       0.45%    0.16%
LM SMITH SCHOOL                        6,405          5,690               690          6          16        3
                                     100.00%         88.84%            10.77%      0.09%       0.25%    0.05%
FIRE STATION # 28                      8,207          7,195               951          8          42       11
                                     100.00%         87.67%            11.59%      0.10%       0.51%    0.13%
MOUNTAIN CHAPEL METHODIST              5,917          5,864                 8          2          39        4
                                     100.00%         99.10%             0.14%      0.03%       0.66%    0.07%
VESTAVIA CITY HALL                     3,599          3,544                19          0          35        1
                                     100.00%         98.47%             0.53%      0.00%       0.97%    0.03%
MOUNTAIN BROOK GRAMMAR SCHOOL          1,945          1,933                 3          3           6        0
                                     100.00%         99.38%             0.15%      0.15%       0.31%    0.00%
LOCKSLEY FIRE STATION                  4,558          4,521                 6          4          27        0
                                     100.00%         99.19%             0.13%      0.09%       0.59%    0.00%
OVERTON ROAD METHODIST/4608 LEEDS      7,713          7,101               546         17          42        7
                                     100.00%         92.07%             7.08%      0.22%       0.54%    0.09%



*1552
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 40
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
MOUNTAIN BROOK JUNIOR HIGH             4,743          4,679                 9          2          43       10
                                     100.00%         98.65%             0.19%      0.04%       0.91%    0.21%
CAHABA HEIGHTS ELEMENTARY              4,822          4,733                45          9          32        3
                                     100.00%         98.15%             0.93%      0.19%       0.66%    0.06%
BROOKWOOD BAPTIST CHURCH               4,837          4,747                28          2          58        2
                                     100.00%         98.14%             0.58%      0.04%       1.20%    0.04%
HIGHLAND RACQUET CLUB                  1,398          1,289                90          4          13        2
                                     100.00%         92.20%             6.44%      0.29%       0.93%    0.14%
AVONDALE SCHOOL                        2,320          2,283                28          3           4        2
                                     100.00%         98.41%             1.21%      0.13%       0.17%    0.09%
DONALD COMER ELEMENTARY SCHOOL         3,365          2,885               446          5          26        3
                                     100.00%         85.74%            13.25%      0.15%       0.77%    0.09%
WOODLAWN FIRE STATION                  3,565          2,215             1,323          2          15       10
                                     100.00%         62.13%            37.11%      0.06%       0.42%    0.28%
MOUNTAIN BROOK CITY HALL               3,669          3,657                 5          1           6        0
                                     100.00%         99.67%             0.14%      0.03%       0.16%    0.00%
MCELWAIN BAPTIST CHURCH                5,858          5,445               332          7          72        2
                                     100.00%         92.95%             5.67%      0.12%       1.23%    0.03%
IRONDALE CITY HALL                     8,945          7,177             1,632         23          98       15
                                     100.00%         80.23%            18.24%      0.26%       1.10%    0.17%
EAST JEFFERSON COUNTY FIRE STATION     1,877          1,523               345          6           2        1
                                     100.00%         81.14%            18.38%      0.32%       0.11%    0.05%
LEEDS ARMORY                           4,553          3,385             1,145          8           1       14
                                     100.00%         74.35%            25.15%      0.18%       0.02%    0.31%
KNESSETH ISRAEL SYNAGOGUE              1,706          1,696                 6          1           3        0
                                     100.00%         99.41%             0.35%      0.06%       0.18%    0.00%
4801 4802 4803 4807 4808 PCTS COMB    26,396         24,878             1,036         41         385       56
                                     100.00%         94.25%             3.92%      0.16%       1.46%    0.21%
ST MARKS UNITED METHODIST              6,697          6,448               105         11         115       18
                                     100.00%         96.28%             1.57%      0.16%       1.72%    0.27%
VESTAVIA PLAZA MALL-SEARS              1,195          1,172                 8          1          14        0
                                     100.00%         98.08%             0.67%      0.08%       1.17%    0.00%
VESTAVIA HIGH SCHOOL                   6,317          5,997               191          3         107       19
                                     100.00%         94.93%             3.02%      0.05%       1.69%    0.30%
PLEASANT GROVE COMMUNITY               8,579          8,377               177         15           6        4
                                     100.00%         97.65%             2.06%      0.17%       0.07%    0.05%
HUEYTOWN ALTERNATIVE SCHOOL            6,746          4,299             2,423          8          16        0
                                     100.00%         63.73%            35.92%      0.12%       0.24%    0.00%
SYLVAN SPRINGS COMMUNITY               1,695          1,682                 7          5           0        1
                                     100.00%         99.23%             0.41%      0.29%       0.00%    0.06%
MAYTOWN CITY HALL                        504            436                65          3           0        0
                                     100.00%         86.51%            12.90%      0.60%       0.00%    0.00%
BOOKER HEIGHTS COMMUNITY                 197             12               185          0           0        0
                                     100.00%          6.09%            93.91%      0.00%       0.00%    0.00%
EASTERN VALLEY COMMUNITY



*1553
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 41
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block Group 1
Block 124                                107            107                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 125                                 18             18                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 128                                 51             50                 0          0           1        0
                                     100.00%         98.04%             0.00%      0.00%       1.96%    0.00%
Block 131                                 38             38                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 148                                  0              0                 0          0           0        0
Total Block Group 1                      214            213                 0          0           1        0
                                     100.00%         99.53%             0.00%      0.00%       0.47%    0.00%
Block Group 2
Block 215                                  0              0                 0          0           0        0
Block 216                                 31             31                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 217                                 98             94                 0          1           1        2
                                     100.00%         95.92%             0.00%      1.02%       1.02%    2.04%
Block 219                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 220                                 82             82                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 221                                 21             21                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 2                      244            240                 0          1           1        2
                                     100.00%         98.36%             0.00%      0.41%       0.41%    0.82%
Block Group 3
Block 304                                  0              0                 0          0           0        0
Total Block Group 3                        0              0                 0          0           0        0
Total Tract 0142.03                      458            453                 0          1           2        2
                                     100.00%         98.91%             0.00%      0.22%       0.44%    0.44%
Total EASTERN VALLEY COMMUNITY           458            453                 0          1           2        2
                                     100.00%         98.91%             0.00%      0.22%       0.44%    0.44%
WA BELL HIGH SCHOOL                    1,142            873               266          3           0        0
                                     100.00%         76.44%            23.29%      0.26%       0.00%    0.00%



*1554
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages.                               Page: 42
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
HUEYTOWN CITY HALL                     7,013          6,887               111          3          10        2
                                     100.00%         98.20%             1.58%      0.04%       0.14%    0.03%
VIRGINIA VOLUNTEER FIRE DEPARTMENT     2,329          2,154               171          1           3        0
                                     100.00%         92.49%             7.34%      0.04%       0.13%    0.00%
JOHNS CITY HALL                        1,600          1,254               329         12           0        5
                                     100.00%         78.38%            20.56%      0.75%       0.00%    0.31%
OAK GROVE HIGH SCHOOL                  1,921          1,917                 0          2           2        0
                                     100.00%         99.79%             0.00%      0.10%       0.10%    0.00%
CONCORD FIRE DEPARTMENT                4,680          4,640                17         11           9        3
                                     100.00%         99.15%             0.36%      0.24%       0.19%    0.06%
ALLIANCE ELEMENTARY SCHOOL             3,710          2,779               918          7           1        5
                                     100.00%         74.91%            24.74%      0.19%       0.03%    0.13%
MASONIC LODGE WEST JEFFERSON           1,389          1,368                19          1           0        1
                                     100.00%         98.49%             1.37%      0.07%       0.00%    0.07%
ADAMSVILLE ELEMENTARY                  4,474          3,895               567          9           1        2
                                     100.00%         87.06%            12.67%      0.20%       0.02%    0.04%
MULGA CITY HALL                        1,692          1,276               415         1            0        0
                                     100.00%         75.41%            24.53%     0.06%        0.00%    0.00%
MINOR FIRE STATION                     3,395          2,308             1,076         8            3        0
                                     100.00%         67.98%            31.69%     0.24%        0.09%    0.00%
SANDUSKY FIRST BAPTIST CHURCH          1,873          1,730               140         1            2        0
                                     100.00%         92.37%             7.47%     0.05%        0.11%    0.00%
WESTWOOD CRUMLEY CHAPEL CHURCH         4,595          4,192               380         7           11        5
                                     100.00%         91.23%             8.27%     0.15%        0.24%    0.11%
ADAMSVILLE CITY HALL                   3,448          2,790               643        13            2        0
                                     100.00%         80.92%            18.65%     0.38%        0.06%    0.00%
MAURICE WEST COMMUNITY CENTER          3,203          2,497               698         2            5        1
                                     100.00%         77.96%            21.79%     0.06%        0.16%    0.03%
BROOKSIDE CITY HALL                    2,963          2,790               169         3            1        0
                                     100.00%         94.16%             5.70%     0.10%        0.03%    0.00%
MT OLIVE ELEMENTARY SCHOOL             3,276          3,262                 3         8            2        1
                                     100.00%         99.57%             0.09%     0.24%        0.06%    0.03%
WARRIOR CITY HALL                      3,312          2,708               596         3            4        1
                                     100.00%         81.76%            18.00%     0.09%        0.12%    0.03%
CORNER SCHOOL                          2,803          2,790                 1         3            3        6
                                     100.00%         99.54%             0.04%     0.11%        0.11%    0.21%
BAGLEY JUNIOR HIGH SCHOOL              4,191          4,179                 1        10            0        1
                                     100.00%         99.71%             0.02%     0.24%        0.00%    0.02%
NORTHWESTERN                             852            842                 9         0            1        0
                                     100.00%         98.83%             1.06%     0.00%        0.12%    0.00%
RAMSAY HIGH SCHOOL                     3,844          2,194             1,168        12          455       15
                                     100.00%         57.08%            30.39%     0.31%       11.84%    0.39%
GLEN IRIS SCHOOL                       7,412          5,479             1,599        12          297       25
                                     100.00%         73.92%            21.57%     0.16%        4.01%    0.34%
FRATERNAL ORDER OF POLICE              3,537          2,803               655        12           57       10
                                     100.00%         79.25%            18.52%     0.34%        1.61%    0.28%
HIGHLAND MANOR APARTMENTS                158            153                 5         0            0        0
                                     100.00%         96.84%             3.16%     0.00%        0.00%    0.00%



*1555
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 43
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
FIRE STATION 22                        4,852          4,201               616          6          25        4
                                     100.00%         86.58%            12.70%      0.12%       0.52%    0.08%
PARKE MEMORIAL LIBRARY                   758            679                68          4           5        2
                                     100.00%         89.58%             8.97%      0.53%       0.66%    0.26%
5506 5507 5508 PCTS COMBINED          10,443          9,856               530         14          37        6
                                     100.00%         94.38%             5.08%      0.13%       0.35%    0.06%
HOMEWOOD RECREATION CENTER             4,700          3,615               957         13         102       13
                                     100.00%         76.91%            20.36%      0.28%       2.17%    0.28%
CARR AVENUE FIRE STATION               4,898          4,278               519         10          76       15
                                     100.00%         87.34%            10.60%      0.20%       1.55%    0.31%
EDGEWOOD SCHOOL                        5,256          4,613               529         14          91        9
                                     100.00%         87.77%            10.06%      0.27%       1.73%    0.17%
HOMEWOOD LIBRARY                       5,536          5,363                99          9          46       19
                                     100.00%         96.88%             1.79%      0.16%       0.83%    0.34%
SHADES CAHABA SCHOOL                   3,446          3,370                42          6          28        0
                                     100.00%         97.79%             1.22%      0.17%       0.81%    0.00%
MORGAN ROAD FIRE STATION               3,557          3,511                41          2           2        1
                                     100.00%         98.71%             1.15%      0.06%       0.06%    0.03%
HIGHLAND AVENUE FIRE STATION           1,346          1,284                48          2          12        0
                                     100.00%         95.39%             3.57%      0.15%       0.89%    0.00%
HILLVIEW COMMUNITY CENTER              2,553          2,258               288          1           6        0
                                     100.00%         88.44%            11.28%      0.04%       0.24%    0.00%
HILLVIEW ELEMENTARY SCHOOL             3,265          1,950             1,301          0          14        0
                                     100.00%         59.72%            39.85%      0.00%       0.43%    0.00%
Total Jefferson County               393,010        355,687            33,386        637       2,876      424
                                     100.00%         90.50%             8.49%      0.16%       0.73%    0.11%
Shelby County                         99,358         90,715             7,718        264         575       86
                                     100.00%         91.30%             7.77%      0.27%       0.58%    0.09%
Tuscaloosa County
REGIONAL EDUCATION CENTER
Tract 0104.04
Block Group 1
Block 101                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 1                        4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 0104.04                        4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total REGIONAL EDUCATION CENTER            4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1556
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 6                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                           Pages: 44-45
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
COUNTY COURTHOUSE                      5,569          4,630               594         10         315       20
                                     100.00%         83.14%            10.67%      0.18%       5.66%    0.36%
CLARA VERNA TOWERS                     6,211          4,678             1,360         11         141       21
                                     100.00%         75.32%            21.90%      0.18%       2.27%    0.34%
COLISEUM                               4,262          3,402               722          6         123        9
                                     100.00%         79.82%            16.94%      0.14%       2.89%    0.21%
FOREST LAKE METHODIST CHURCH           3,109          2,756               312          6          34        1
                                     100.00%         88.65%            10.04%      0.19%       1.09%    0.03%
TUSCALOOSA ACADEMY/WOOD VILLAGE CO     7,720          6,915               686          1         110        8
                                     100.00%         89.57%             8.89%      0.01%       1.42%    0.10%
JAYCEE PARK                            6,337          4,475             1,789         11          36       26
                                     100.00%         70.62%            28.23%      0.17%       0.57%    0.41%
HOLT ARMORY                            4,878          3,045             1,818          6           5        4
                                     100.00%         62.42%            37.27%      0.12%       0.10%    0.08%
#6 FIRE STATION                        4,879          4,371               474          5          21        8
                                     100.00%         89.59%             9.72%      0.10%       0.43%    0.16%
PETERSON CHURCH/BROOKWOOD CITY HAL     3,691          3,648                40          2           0        1
                                     100.00%         98.84%             1.08%      0.05%       0.00%    0.03%
WESTWOOD SCHOOL BUHL SCHOOL MASONI     3,266          2,887               337          7           0       35
                                     100.00%         88.40%            10.32%      0.21%       0.00%    1.07%
MYRTLEWOOD SCHOOL COMMUNITY CENTER     1,818          1,194               611          9           0        4
                                     100.00%         65.68%            33.61%      0.50%       0.00%    0.22%
BROWNVILLE COMMUNITY CENTER/MCCONN       590            586                 4          0           0        0
                                     100.00%         99.32%             0.68%      0.00%       0.00%    0.00%
OLD SAMANTHA SCHOOL SWINDLE              772            653               117          2           0        0
                                     100.00%         84.59%            15.16%      0.26%       0.00%    0.00%
MACEDONIA METHODIST CHURCH             3,825          3,650               157          7           9        2
                                     100.00%         95.42%             4.10%      0.18%       0.24%    0.05%
VOTING BUILDING/OLD HOPE SCHOOL SI     1,444          1,424                11          0           8        1
                                     100.00%         98.61%             0.76%      0.00%       0.55%    0.07%
GORGAS-SAMANTHA COMM CENTER/VOTING     1,521          1,454                50         17           0        0
                                     100.00%         95.60%             3.29%      1.12%       0.00%    0.00%
FRANK FIELDS STORE/DAN TIERCE/FILE     1,511          1,485                20          4           0        2
                                     100.00%         98.28%             1.32%      0.26%       0.00%    0.13%
ECHOLA/ELROD/BAMA JONES STORE          1,032            990                39          1           2        0
                                     100.00%         95.93%             3.78%      0.10%       0.19%    0.00%
MT OLIVE FIRE STATION                  2,314          2,294                 0         13           6        1
                                     100.00%         99.14%             0.00%      0.56%       0.26%    0.04%
CHAPEL HILL BAPTIST CHURCH             1,973          1,874                93          3           2        1
                                     100.00%         94.98%             4.71%      0.15%       0.10%    0.05%
NORTHPORT COMMUNITY CENTER             4,949          3,813             1,119          2           6        9
                                     100.00%         77.05%            22.61%      0.04%       0.12%    0.18%
NORTHPORT ARMORY/CITY HALL             9,664          8,273             1,221         17         138       15
                                     100.00%         85.61%            12.63%      0.18%       1.43%    0.16%
Total Tuscaloosa County               81,339         68,501            11,574        140         956      168
                                     100.00%         84.22%            14.23%      0.17%       1.18%    0.21%
Total District 6                     577,226        517,777            53,309      1,054       4,408      678
                                     100.00%         89.70%             9.24%      0.18%       0.76%    0.12%



*1557
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 46
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Choctaw County                        16,018          8,913             7,077         10          12        6
                                     100.00%         55.64%            44.18%      0.06%       0.07%    0.04%
Clarke County
GOSPORT                                  359             45               312          0           2        0
                                     100.00%         12.53%            86.91%      0.00%       0.56%    0.00%
SALITPA
Tract 9579
Block Group 1
Block 120                                 10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 1                       10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 9579                          10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total SALITPA                             10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
WINN/ZIMCO
Tract 9579
Block Group 1
Block 129                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 1                        4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 9579                           4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total WINN/ZIMCO                           4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
ANDERSONS                                600            224               375          0           1        0
                                     100.00%         37.33%            62.50%      0.00%       0.17%    0.00%
SCYRENE                                1,421            888               531          1           1        0
                                     100.00%         62.49%            37.37%      0.07%       0.07%    0.00%
CHANCE                                   213             36               177          0           0        0
                                     100.00%         16.90%            83.10%      0.00%       0.00%    0.00%



*1558
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 47
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
MORVIN/CAMPBELL                          510            175               335          0           0        0
                                     100.00%         34.31%            65.69%      0.00%       0.00%    0.00%
Total Clarke County                    3,117          1,382             1,730          1          .4        0
                                     100.00%         44.34%            55.50%      0.03%       0.13%    0.00%
Dallas County                         48,130         20,121            27,825         41         129       14
                                     100.00%         41.81%            57.81%      0.09%       0.27%    0.03%
Greene County                         10,153          1,966             8,181          3           0        3
                                     100.00%         19.36%            80.58%      0.03%       0.00%    0.03%
Hale County                           15,498          6,255             9,214         20           9        0
                                     100.00%         40.36%            59.45%      0.13%       0.06%    0.00%
Jefferson County
BARRETT SCHOOL                         3,780          1,461             2,290          5          21        3
                                     100.00%         38.65%            60.58%      0.13%       0.56%    0.08%
CHARLES BROWN SCHOOL                   4,836          1,824             2,996          7           2        7
                                     100.00%         37.72%            61.95%      0.14%       0.04%    0.14%
ENSLEY COMMUNITY HOUSE                 4,807          1,322             3,470          6           1        8
                                     100.00%         27.50%            72.19%      0.12%       0.02%    0.17%
WYLAM FIRE STATION                     3,211          1,658             1,552          0           1        0
                                     100.00%         51.64%            48.33%      0.00%       0.03%    0.00%
FAIRFIELD HIGH CIVIC CLUB              2,828          2,422               385          5          16        0
                                     100.00%         85.64%            13.61%      0.18%       0.57%    0.00%
GLEN OAKS SCHOOL                       5,129          1,803             3,312          2           7        5
                                     100.00%         35.15%            64.57%      0.04%       0.14%    0.10%
BESSEMER STATE TECHNICAL               3,053          2,518               526          0           8        1
                                     100.00%         82.48%            17.23%      0.00%       0.26%    0.03%
EASTERN VALLEY COMMUNITY
Tract 0141.04
Block Group 1
Block 128                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 129                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 1                        6              6                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 0141.04                        6              6                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Tract 0141.05
Block Group 2



*1559
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages.                               Page: 48
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 204B                                43             43                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 204E                                 0              0                 0          0           0        0
Block 213A                                15             15                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 213B                                17             17                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 213C                                 0              0                 0          0           0        0
Block 213D                                 0              0                 0          0           0        0
Block 213E                                 0              0                 0          0           0        0
Total Block Group 2                       75             75                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block Group 9
Block 901A                                 0              0                 0          0           0        0
Block 901B                                53             50                 3          0           0        0
                                     100.00%         94.34%             5.66%      0.00%       0.00%    0.00%
Block 902A                                14             13                 1          0           0        0
                                     100.00%         92.86%             7.14%      0.00%       0.00%    0.00%
Block 902B                                 0              0                 0          0           0        0
Block 902C                                67             67                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 903A                                 0              0                 0          0           0        0
Block 903B                                62             61                 1          0           0        0
                                     100.00%         98.39%             1.61%      0.00%       0.00%    0.00%
Block 903C                                 0              0                 0          0           0        0
Block 903D                                24             24                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 903E                                11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 904                                 13             13                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 905                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 906                                 16             16                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 907A                                20             20                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1560
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 49
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 907B                                 0              0                 0          0           0        0
Block 907C                                 0              0                 0          0           0        0
Block 908                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 9                      295            290                 5          0           0        0
                                     100.00%         98.31%             1.69%      0.00%       0.00%    0.00%
Total Tract 0141.05                      370            365                 5          0           0        0
                                     100.00%         98.65%             1.35%      0.00%       0.00%    0.00%
Tract 0142.03
Block Group 1
Block 101                                  0              0                 0          0           0        0
Block 102                                  0              0                 0          0           0        0
Block 103                                 37             37                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 104                                 33             33                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 105                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 106                                 16             16                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 107                                  0              0                 0          0           0        0
Block 108                                 16             16                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 109                                 42             42                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 110                                 44             43                 0          1           0        0
                                     100.00%         97.73%             0.00%      2.27%       0.00%    0.00%
Block 111                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 112                                 25             24                 0          0           1        0
                                     100.00%         96.00%             0.00%      0.00%       4.00%    0.00%
Block 113                                 20             20                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 114                                 80             80                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 115                                 15             15                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 116                                 15             15                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1561
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 50
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Block 117                                 44             44                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 118                                 21             21                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 119                                 24             24                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 120                                 59             59                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 121                                 37             37                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 122                                 13             12                 0          0           0        1
                                     100.00%         92.31%             0.00%      0.00%       0.00%    7.69%
Block 123                                 54             47                 6          1           0        0
                                     100.00%         87.04%            11.11%      1.85%       0.00%    0.00%
Block 126                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 127                                 85             10                75          0           0        0
                                     100.00%         11.76%            88.24%      0.00%       0.00%    0.00%
Block 129                                 84             84                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 130                                 82             25                57          0           0        0
                                     100.00%         30.49%            69.51%      0.00%       0.00%    0.00%
Block 132                                 25             25                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 133                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 134                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 135                                550            529                20          0           1        0
                                     100.00%         96.18%             3.64%      0.00%       0.18%    0.00%
Block 136                                 36             35                 0          0           1        0
                                     100.00%         97.22%             0.00%      0.00%       2.78%    0.00%
Block 137                                127            125                 2          0           0        0
                                     100.00%         98.43%             1.57%      0.00%       0.00%    0.00%
Block 138A                                12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 138B                                 0              0                 0          0           0        0
Block 138C                                13             13                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 138D                                 0              0                 0          0           0        0
Block 139A                                 0              0                 0          0           0        0
Block 139B                                 0              0                 0          0           0        0
Block 140                                  0              0                 0          0           0        0



*1562
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages.                               Page: 51
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Block 141                                 20             20                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 142                                  0              0                 0          0           0        0
Block 143                                 69             68                 0          0           1        0
                                     100.00%         98.55%             0.00%      0.00%       1.45%    0.00%
Block 144                                  9              9                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 145                                 20             16                 4          0           0        0
                                     100.00%         80.00%            20.00%      0.00%       0.00%    0.00%
Block 146                                 25              8                17          0           0        0
                                     100.00%         32.00%            68.00%      0.00%       0.00%    0.00%
Block 147                                  0              0                 0          0           0        0
Block 149                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%      0.00%     0.00%
Block 150                                  0              0                 0          0           0        0
Block 151                                  0              0                 0          0           0        0
Block 152                                 36             11                25          0           0        0
                                     100.00%         30.56%            69.44%      0.00%       0.00%    0.00%
Water block 199                            0              0                 0          0           0        0
Water block 199                            0              0                 0          0           0        0
Water block 199                            0              0                 0          0           0        0
Water block 199                            0              0                 0          0           0        0
Water block 199                            0              0                 0          0           0        0
Water block 199                            0              0                 0          0           0        0
Total Block Group 1                    1,824          1,611               206          2           4        1
                                     100.00%         88.32%            11.29%      0.11%       0.22%    0.05%
Block Group 2
Block 218                                182            182                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 222                                 39             36                 0          0           0        3
                                     100.00%         92.31%             0.00%      0.00%       0.00%    7.69%
Total Block Group 2                      221            218                 0          0           0        3
                                     100.00%         98.64%             0.00%      0.00%       0.00%    1.36%



*1563
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 52
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Block Group 3
Block 301                                 90             82                 8          0           0        0
                                     100.00%         91.11%             8.89%      0.00%       0.00%    0.00%
Block 302                                 87             35                52          0           0        0
                                     100.00%         40.23%            59.77%      0.00%       0.00%    0.00%
Block 303                                245            244                 0          0           1        0
                                     100.00%         99.59%             0.00%      0.00%       0.41%    0.00%
Block 305                                 45             45                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 306                                  0              0                 0          0           0        0
Block 307                                 13              9                 4          0           0        0
                                     100.00%         69.23%            30.77%      0.00%       0.00%    0.00%
Block 308                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 309                                 26             26                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 310                                  0              0                 0          0           0        0
Block 311                                  0              0                 0          0           0        0
Block 312                                  0              0                 0          0           0        0
Block 313                                  0              0                 0          0           0        0
Block 314                                  0              0                 0          0           0        0
Block 315                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 316                                 49             49                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 317                                115            115                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 318                                 53             53                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 319                                 14             14                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 320                                  0              0                 0          0           0        0
Block 321                                266            265                 1          0           0        0
                                     100.00%         99.62%             0.38%      0.00%       0.00%    0.00%
Block 322                                  0              0                 0          0           0        0
Block 323                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 324                                  4              4                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 325                                 55             55                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%



*1564
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 53
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Block 326                                 38             38                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 327                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 328                                  0              0                 0          0           0        0
Block 329                                 39             39                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 330                                 10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 331                                  0              0                 0          0           0        0
Block 332                                  0              0                 0          0           0        0
Block 333                                  0              0                 0          0           0        0
Water block 399A                           0              0                 0          0           0        0
Water block 399B                           0              0                 0          0           0        0
Water block 399C                           0              0                 0          0           0        0
Water block 399D                           0              0                 0          0           0        0
Water block 399E                           0              0                 0          0           0        0
Water block 399F                           0              0                 0          0           0        0
Water block 399G                           0              0                 0          0           0        0
Water block 399H                           0              0                 0          0           0        0
Water block 399J                           0              0                 0          0           0        0
Water block 399K                           0              0                 0          0           0        0
Water block 399L                           0              0                 0          0           0        0
Water block 399M                           0              0                 0          0           0        0
Water block 399N                           0              0                 0          0           0        0
Total Block Group 3                    1,180          1,114                65          0           1        0
                                     100.00%         94.41%             5.51%      0.00%       0.08%    0.00%
Block Group 9



*1565
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 54
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Block 901A                                 0              0                 0          0           0        0
Block 901B                               191            191                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 902                                 12             12                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 903                                 17             17                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 904                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 905                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 906                                  6              6                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 907                                 87             87                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 908                                  0              0                 0          0           0        0
Block 909A                                 0              0                 0          0           0        0
Block 909B                                 0              0                 0          0           0        0
Block 910                                 35             35                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 911                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 912A                                 0              0                 0          0           0        0
Block 912B                                15             15                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 913                                 16             16                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 914A                                 0              0                 0          0           0        0
Block 914B                                 0              0                 0          0           0        0
Block 914C                                 0              0                 0          0           0        0
Block 915A                                 0              0                 0          0           0        0
Block 915B                                 1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 9                      401            401                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 0142.03                    3,626          3,344               271          2           5        4
                                     100.00%         92.22%             7.47%      0.06%       0.14%    0.11%



*1566
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 55
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Tract 0143.01
Block Group 4
Block 401A                                 0              0                 0          0           0        0
Block 401B                                 0              0                 0          0           0        0
Block 402                                134             69                65          0           0        0
                                     100.00%         51.49%            48.51%      0.00%       0.00%    0.00%
Block 403A                                 0              0                 0          0           0        0
Block 403B                                61             58                 2          0           1        0
                                     100.00%         95.08%             3.28%      0.00%       1.64%    0.00%
Block 404                                 13             13                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 405                                 20             20                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 406                                 13             13                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 407                                 15             15                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 408                                 26             26                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 409                                 38             38                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 410                                 60             58                 0          1           1        0
                                     100.00%         96.67%             0.00%      1.67%       1.67%    0.00%
Block 411                                 42             42                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 412A                                10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 412B                                22             22                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 413                                 10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 414                                 25             25                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 415                                 63             63                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 416A                                 0              0                 0          0           0        0
Block 416B                               140            140                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 417                                 86             86                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 418                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 4                      789            719                67          1           2        0
                                     100.00%         91.13%             8.49%      0.13%       0.25%    0.00%



*1567
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 56
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Total Tract 0143.01                      789            719                67          1           2        0
                                     100.00%         91.13%             8.49%      0.13%       0.25%    0.00%
Total EASTERN VALLEY COMMUNITY         4,791          4,434               343          3           7        4
                                     100.00%         92.55%             7.16%      0.06%       0.15%    0.08%
FLINT HILL FIRE STATION                5,238          3,111             2,103          8          12        4
                                     100.00%         59.39%            40.15%      0.15%       0.23%    0.08%
MCDONALD CHAPEL COMMUNITY                285             39               245          1           0        0
                                     100.00%         13.68%            85.96%      0.35%       0.00%    0.00%
COOPER GREEN RECREATION CENTER         4,933             37             4,893          1           2        0
                                     100.00%          0.75%            99.19%      0.02%       0.04%    0.00%
SEMMIE LAVENDER COMMUNITY CENTER       2,703            161             2,540          0           1        1
                                     100.00%          5.96%            93.97%      0.00%       0.04%    0.04%
CENTRAL PARK COMMUNITY CENTER          9,152          3,699             5,418         11          18        6
                                     100.00%         40.42%            59.20%      0.12%       0.20%    0.07%
LEE SCHOOL                             2,869            230             2,633          4           2        0
                                     100.00%          8.02%            91.77%      0.14%       0.07%    0.00%
HARRISON PARK COMMUNITY CENTER         6,344            191             6,144          2           5        2
                                     100.00%          3.01%            96.85%      0.03%       0.08%    0.03%
HEMPHILL SCHOOL RECREATION             6,250            684             5,545         15           1        5
                                     100.00%         10.94%            88.72%      0.24%       0.02%    0.08%
WENONAH ELEMENTARY SCHOOL              2,323            314             2,005          3           1        0
                                     100.00%         13.52%            86.31%      0.13%       0.04%    0.00%
JACKSON SCHOOL                         2,452             22             2,421          9           0        0
                                     100.00%          0.90%            98.74%      0.37%       0.00%    0.00%
HILL SCHOOL                            6,233            505             5,710         14           1        3
                                     100.00%          8.10%            91.61%      0.22%       0.02%    0.05%
GRAYMONT ELEMENTARY SCHOOL             5,260            147             5,107          3           1        2
                                     100.00%          2.79%            97.09%      0.06%       0.02%    0.04%
CENTER STREET SCHOOL                   4,205             74             4,127          3           0        1
                                     100.00%          1.76%            98.15%      0.07%       0.00%    0.02%
WASHINGTON SCHOOL                      4,832             20             4,807          3           0        2
                                     100.00%          0.41%            99.48%      0.06%       0.00%    0.04%
ELYTON SCHOOL                          2,397            227             2,165          1           3        1
                                     100.00%          9.47%            90.32%      0.04%       0.13%    0.04%
FORTY-FIFTH STREET BAPTIST CHURCH      1,591             38             1,550          3           0        0
                                     100.00%          2.39%            97.42%      0.19%       0.00%    0.00%
NORWOOD ARMORY                         3,771            146             3,619          4           2        0
                                     100.00%          3.87%            95.97%      0.11%       0.05%    0.00%
MCARTHUR SCHOOL                        3,557            516             3,034          3           3        1
                                     100.00%         14.51%            85.30%      0.08%       0.08%    0.03%
CITY AUDITORIUM                        4,174             19             4,151          2           1        1
                                     100.00%          0.46%            99.45%      0.05%       0.02%    0.02%
WILKERSON SCHOOL/5411 CARRIE TUGGL     3,271             38             3,217          2           7        7
                                     100.00%          1.16%            98.35%      0.06%       0.21%    0.21%
AVONDALE LIBRARY                       1,828            914               893          5          10        6
                                     100.00%         50.00%            48.85%      0.27%       0.55%    0.33%



*1568
DB: ALABAMA                           Units Assigned to a District                     Date: 1/21/92
Plan: REDISTRICT                              District 7                             Time: 3:16 p.m.
                                      Total Populations, All Ages                           Page: 57
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
            Census                  Total      Total     Total      Total      Total      Total
             Unit                   Pop.       White     Black      Am.Ind.    Asian/PI   Other
SOUTHTOWN HOUSING COMMUNITY CENTER     1,280             80             1,193          1           2        4
                                     100.00%          6.25%            93.20%      0.08%       0.16%    0.31%
BETHEL BAPTIST CHURCH                    715              3               706          0           6        0
                                     100.00%          0.42%            98.74%      0.00%       0.84%    0.00%
SOUTHSIDE HOMES COMMUNITY              5,819             93             5,718          5           2        1
                                     100.00%          1.60%            98.26%      0.09%       0.03%    0.02%
THOMPSON MANOR COMMUNITY               1,961          1,357               595          5           2        2
                                     100.00%         69.20%            30.34%      0.25%       0.10%    0.10%
ST FRANCIS SCHOOL                      6,090            702             5,376          6           0        6
                                     100.00%         11.53%            88.28%      0.10%       0.00%    0.10%
BESSEMER CITY HALL                     2,402          1,578               815          6           0        3
                                     100.00%         65.70%            33.93%      0.25%       0.00%    0.12%
BESSEMER FIRE STATION                  1,966            591             1,367          3           5        0
                                     100.00%         30.06%            69.53%      0.15%       0.25%    0.00%
NATIONAL GUARD ARMORY                  2,722            414             2,305          2           0        1
                                     100.00%         15.21%            84.68%      0.07%       0.00%    0.04%
JONESBORO ELEMENTARY SCHOOL            6,349          4,631             1,703          7           3        5
                                     100.00%         72.94%            26.82%      0.11%       0.05%    0.08%
ADDISON SCHOOL                           743             30               713          0           0        0
                                     100.00%          4.04%            95.96%      0.00%       0.00%    0.00%
WOODWARD ELEMENTARY SCHOOL             1,854            652             1,197          1           3        1
                                     100.00%         35.17%            64.56%      0.05%       0.16%    0.05%
FAIRFIELD CITY HALL                    3,057          1,105             1,942          1           8        1
                                     100.00%         36.15%            63.53%      0.03%       0.26%    0.03%
FAIRFIELD FIRE STATION                 4,020            115             3,900          4           0        1
                                     100.00%          2.86%            97.01%      0.10%       0.00%    0.02%
MIDFIELD COMMUNITY CENTER              2,973          2,590               354         13          16        0
                                     100.00%         87.12%            11.91%      0.44%       0.54%    0.00%
BRIGHTON HIGH SCHOOL                   1,771             69             1,701          0           1        0
                                     100.00%          3.90%            96.05%      0.00%       0.06%    0.00%
ROOSEVELT SCHOOL                       2,511             56             2,452          2           1        0
                                     100.00%          2.23%            97.65%      0.08%       0.04%    0.00%
LIPSCOMB CITY HALL                     3,049          1,564             1,475          2           8        0
                                     100.00%         51.30%            48.38%      0.07%       0.26%    0.00%
BRYANTS CHAPEL AME CHURCH              4,317             38             4,279          0           0        0
                                     100.00%          0.88%            99.12%      0.00%       0.00%    0.00%
RILEY SCHOOL                           5,401            398             4,986          1          14        2
                                     100.00%          7.37%            92.32%      0.02%       0.26%    0.04%
FIRE STATION 29                        9,112          5,371             3,717         14           6        4
                                     100.00%         58.94%            40.79%      0.15%       0.07%    0.04%
CURRY SCHOOL                           4,419          2,824             1,560          4          22        9
                                     100.00%         63.91%            35.30%      0.09%       0.50%    0.20%
WILLOWWOOD RECREATION CENTER           5,559          1,031             4,484         16          20        8
                                     100.00%         18,55%            80.66%      0.29%       0.36%    0.14%
AL YOUTH SERVICES VACCA                3,092          1,425             1,643          0          19        5
                                     100.00%         46.09%            53.14%      0.00%       0.61%    0.16%
OPORTO ARMORY/5801 TARRANT CITY HA     4,144            205             3,937          1           0        1
                                     100.00%          4.95%            95.00%      0.02%       0.00%    0.02%



*1569
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 58
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
INGLENOOK SCHOOL/5910 MT PARK FIRS     4,240          1,650             2,570          2           3       15
                                     100.00%         38.92%            60.61%      0.05%       0.07%    0.35%
MORTON SIMPSON COMMUNITY CENTER        5,513            694             4,814          3           1        1
                                     100.00%         12.59%            87.32%      0.05%       0.02%    0.02%
HUDSON SCHOOL                          3,604              0             3,600          2           2        0
                                     100.00%          0.00%            99.89%      0.06%       0.06%    0.00%
NORTH BHAM RECREATION CENTER           3,629            504             3,121          2           2        0
                                     100.00%         13.89%            86.00%      0.06%       0.06%    0.00%
WRIGHTS CHAPEL UNITED METHODIST        2,700             41             2,657          0           0        2
                                     100.00%          1.52%            98.41%      0.00%       0.00%    0.07%
HOOPER CITY RECREATION CENTER          2,362              2             2,357          0           1        2
                                     100.00%          0.08%            99.79%      0.00%       0.04%    0.08%
LEWIS SCHOOL                           1,458              0             1,457          0           1        0
                                     100.00%          0.00%            99.93%      0.00%       0.07%    0.00%
HARRIMAN PARK RECREATION                 613              1               612          0           0        0
                                     100.00%          0.16%            99.84%      0.00%       0.00%    0.00%
MOUNT HEBRON BAPTIST CHURCH            4,494            450             4,042          1           1        0
                                     100.00%         10.01%            89.94%      0.02%       0.02%    0.00%
WOODROW WILSON SCHOOL                  6,604          1,727             4,841          3          28        5
                                     100.00%         26.15%            73.30%      0.05%       0.42%    0.08%
FAIRVIEW SCHOOL                        6,168          1,401             4,737         17          11        2
                                     100.00%         22.71%            76.80%      0.28%       0.18%    0.03%
ENSLEY HIGH SCHOOL GYM                 3,846             80             3,755          2           9        0
                                     100.00%          2.08%            97,63%      0.05%       0.23%    0.00%
EAST ENSLEY BRANCH PUBLIC LIBRARY      2,720             15             2,697          1           7        0
                                     100.00%          0.55%            99.15%      0.04%       0.26%    0.00%
HOWZE SANFORD RECREATION               1,859             32             1,827          0           0        0
                                     100.00%          1.72%            98.28%      0.00%       0.00%    0.00%
PRATT CITY FIRE STATION                2,692            428             2,261          0           3        0
                                     100.00%         15.90%            83.99%      0.00%       0.11%    0.00%
GEORGE N SCOTT SCHOOL                  4,584            109             4,468          0           6        1
                                     100.00%          2.38%            97.47%      0.00%       0.13%    0.06%
Total Jefferson County               258,515         62,630           195,135        252         346      152
                                     100.00%         24.23%            75.48%      0.10%       0.13%    0.06%
Lowndes County                        12,658          3,185             9,456         10           4        3
                                     100.00%         25.16%            74.70%      0.08%       0.03%    0.02%
Marengo County                        23,084         11,314            11,745         11          11        3
                                     100.00%         49.01%            50.88%      0.05%       0.05%    0.01%
Montgomery County
NORMANDALE LIBRARY
Tract 0022
Block Group 3
Block 301                                 30              3                27          0           0        0
                                     100.00%         10.00%            90.00%      0.00%       0.00%    0.00%



*1570
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                 District 7                                   Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 59
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black        Am.Ind.    Asian/PI   Other
Block 311                                 53              1                52          0           0        0
                                     100.00%          1.89%            98.11%      0.00%       0.00%    0.00%
Total Block Group 3                       83              4                79          0           0        0
                                     100.00%          4.82%            95.18%      0.00%       0.00%    0.00%
Total Tract 0022                          83              4                79          0           0        0
                                     100.00%          4.82%            95.18%      0.00%       0.00%    0.00%
Total NORMANDALE LIBRARY                  83              4                79          0           0        0
                                     100.00%          4.82%            95.18%      0.00%       0.00%    0.00%
BELLINGRATH COMMUNITY CENTER           2,277            102             2,166          0           0        9
                                     100.00%          4.48%            95.13%      0.00%       0.00%    0.40%
BEULAH BAPTIST CHURCH                  8,252            380             7,861          3           2        6
                                     100.00%          4.60%            95.26%      0.04%       0.02%    0.07%
CARVER HIGH SCHOOL                     3,535             43             3,478          4           6        4
                                     100.00%          1.22%            98.39%      0.11%       0.17%    0.11%
CAPITAL CITY BOYS CLUB                 3,524            387             3,103          8          17        9
                                     100.00%         10.98%            88.05%      0.23%       0.48%    0.26%
MONTGOMERY BOYS CLUB                   2,472          1,198             1,249          6          16        3
                                     100.00%         48.46%            50.53%      0.24%       0.65%    0.12%
HAYNEVILLE ROAD COMMUNITY CENTER       3,177            320             2,847          5           5        0
                                     100.00%         10.07%            89.61%      0.16%       0.16%    0.00%
FORT SHEPERD ARMORY                    3,013            374             2,635          0           3        1
                                     100.00%         12.41%            87.45%      0.00%       0.10%    0.03%
WILLIAM HARRISON ELEMENTARY            1,688            145             1,540          1           1        1
                                     100.00%          8.59%            91.23%      0.06%       0.06%    0.06%
SOUTHLAWN ELEMENTARY                   5,345            157             5,179          2           4        3
                                     100.00%          2.94%            96.89%      0.04%       0.07%    0.06%
HOUSTON HILL COMMUNITY CENTER          3,648            406             3,228         13           1        0
                                     100.00%         11.13%            88.49%      0.36%       0.03%    0.00%
ALABAMA STATE UNIVERSITY               4,151            480             3,652          7           9        3
                                     100.00%         11.56%            87.98%      0.17%       0.22%    0.07%
HAMNER HALL FIRE STATION               2,524            499             1,999         12          12        2
                                     100.00%         19.77%            79.20%      0.48%       0.48%    0.08%
GOODE STREET SCHOOL                    5,764            394             5,355          2           8        5
                                     100.00%          6.84%            92.90%      0.03%       0.14%    0.09%
MCINTYRE COMMUNITY CENTER              4,767             67             4,697          3           0        0
                                     100.00%          1.41%            98.53%      0.06%       0.00%    0.00%
NEWTOWN COMMUNITY CENTER               4,252          1,111             3,115          7          16        3
                                     100.00%         26.13%            73.26%      0.16%       0.38%    0.07%
NORTH COMMUNITY CENTER                 5,882          2,165             3,664          8          40        5
                                     100.00%         36.81%            62.29%      0.14%       0.68%    0.09%
UNION ACADEMY BAPTIST CHURCH             323            121               202          0           0        0
                                     100.00%         37.46%            62.54%      0.00%       0.00%    0.00%
UNION CHAPEL AME ZION CHURCH           1,599            559             1,036          3           1        0
                                     100.00%         34.96%            64.79%      0.19%       0.06%    0.00%
KING HILL COMMUNITY CENTER             1,687            712               958          4          13        0
                                     100.00%         42.21%            56.79%      0.24%       0.77%    0.00%



*1571
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 60
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
CATOMA SCHOOL                          1,975          1,691               267          6          10        1
                                     100.00%         85.62%            13.52%      0.30%       0.51%    0.05%
HOPE HULL CHURCH OF CHRIST               718            348               354          1           2       13
                                     100.00%         48.47%            49.30%      0.14%       0.28%    1.81%
SNOWDOWN WOMEN'S CLUB                    565            222               338          4           1        0
                                     100.00%         39.29%            59.82%      0.71%       0.18%    0.00%
NEWELL BROTHERS CONSTRUCTION           1,064            746               311          2           0        5
                                     100.00%         70.11%            29.23%      0.19%       0.00%    0.47%
FLETA MASONIC LODGE                    1,431            867               558          4           2        0
                                     100.00%         60.59%            38.99%      0.28%       0.14%    0.00%
LAPINE COMMUNITY CENTER                1,000            577               420          0           3        0
                                     100.00%         57.70%            42.00%      0.00%       0.30%    0.00%
ALABAMA NATIONAL BANK-RAMER
Tract 0058
Block Group 1
Block 101                                 39              5                34          0           0        0
                                     100.00%         12.82%            87.18%      0.00%       0.00%    0.00%
Block 102                                  0              0                 0          0           0        0
Block 103                                 14             14                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 104                                  0              0                 0          0           0        0
Block 105                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 106                                 93             20                73          0           0        0
                                     100.00%         21.51%            78.49%      0.00%       0.00%    0.00%
Block 107                                  0              0                 0          0           0        0
Block 109                                  0              0                 0          0           0        0
Block 119                                176            120                56          0           0        0
                                     100.00%         68.18%            31.82%      0.00%       0.00%    0.00%
Block 120                                  0              0                 0          0           0        0
Block 121                                  0              0                 0          0           0        0
Block 122                                  0              0                 0          0           0        0
Block 123                                  0              0                 0          0           0        0
Block 152                                 13              0                13          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 153                                 39             36                 3          0           0        0
                                     100.00%         92.31%             7.69%      0.00%       0.00%    0.00%



*1572
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 61
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit              Pop.          White           Black       Am. Ind.   Asian/PI    Other
Block 154                                  0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Water block 199C                           0              0                 0          0           0        0
Total Block Group 1                      377            198               179          0           0        0
                                     100.00%         52.52%            47.48%      0.00%       0.00%    0.00%
Block Group 2
Block 206                                  0              0                 0          0           0        0
Block 207                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 208                                 80             50                30          0           0        0
                                     100.00%         62.50%            37.50%      0.00%       0.00%    0.00%
Block 217                                141             44                93          4           0        0
                                     100.00%         31.21%            65.96%      2.84%       0.00%    0.00%



*1573
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 62
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Block 218                                  0              0                 0          0           0        0
Block 219                                 27              5                22          0           0        0
                                     100.00%         18.52%            81.48%      0.00%       0.00%    0.00%
Block 220                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 221                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 222                                  0              0                 0          0           0        0
Block 223                                 18             18                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 224                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 225                                  2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Water block 299E                           0              0                 0          0           0        0
Water block 299F                           0              0                 0          0           0        0
Water block 299G                           0              0                 0          0           0        0
Water block 299H                           0              0                 0          0           0        0
Total Block Group 2                      281            132               145          4           0        0
                                     100.00%         46.98%            51.60%      1.42%       0.00%    0.00%
Block Group 3
Block 302                                 50             40                10          0           0        0
                                     100.00%         80.00%            20.00%      0.00%       0.00%    0.00%
Block 303                                  0              0                 0          0           0        0
Block 304                                 57             48                 9          0           0        0
                                     100.00%         84.21%            15.79%      0.00%       0.00%    0.00%
Block 305                                 18             18                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 306                                  7              6                 1          0           0        0
                                     100.00%         85.71%            14.29%      0.00%       0.00%    0.00%
Block 307                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 308                                 10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 309                                 26             26                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 310                                  0              0                 0          0           0        0



*1574
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 63
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Block 311                                 15             15                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 312                                  0              0                 0          0           0        0
Block 313                                 29             26                 3          0           0        0
                                     100.00%         89.66%            10.34%      0.00%       0.00%    0.00%
Block 314                                  0              0                 0          0           0        0
Block 322                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 324                                  0              0                 0          0           0        0
Block 325                                  1              1                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 326                                  0              0                 0          0           0        0
Block 327                                  0              0                 0          0           0        0
Block 328                                  0              0                 0          0           0        0
Block 329                                  0              0                 0          0           0        0
Block 330                                  0              0                 0          0           0        0
Block 331                                  0              0                 0          0           0        0
Water block 399A                           0              0                 0          0           0        0
Water block 399B                           0              0                 0          0           0        0
Water block 399C                           0              0                 0          0           0        0
Total Block Group 3                      219            196                23          0           0        0
                                     100.00%         89.50%            10.50%      0.00%       0.00%    0.00%
Block Group 4
Block 401                                 30             28                 2          0           0        0
                                     100.00%         93.33%             6.67%      0.00%       0.00%    0.00%
Block 402                                  5              5                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Water block 499G                           0              0                 0          0           0        0
Total Block Group 4                       35             33                 2          0           0        0
                                     100.00%         94.29%             5.71%      0.00%       0.00%    0.00%
Total Tract 0058                         912            559               349          4           0        0
                                     100.00%         61.29%            38.27%      0.44%       0.00%    0.00%



*1575
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 64
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Total ALABAMA NATIONAL BANK-RAMER        912            559               349          4           0        0
                                     100.00%         61.29%            38.27%      0.44%       0.00%    0.00%
Total Montgomery County               75,628         14,634            60,640        109         172       73
                                     100.00%         19.35%            80.18%      0.14%       0.23%    0.10%
Perry County                          12,759          4,503             8,219         16          14        7
                                     100.00%         35.29%            64.42%      0.13%       0.11%    0.05%
Pickens County
COCHRANE                                 587            171               416          0           0        0
                                     100.00%         29.13%            70.87%      0.00%       0.00%    0.00%
ETHELSVILLE                              408             47               361          0           0        0
                                     100.00%         11.52%            88.48%      0.00%       0.00%    0.00%
CARROLLTON
Tract 9879
Block Group 3
Block 306B                                 3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Block Group 3                        3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total Tract 9879                           3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Total CARROLLTON                           3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
PINE GROVE                               174            106                68          0           0        0
                                     100.00%         60.92%            39.08%      0.00%       0.00%    0.00%
SPRING HILL                              126             46                80          0           0        0
                                     100.00%         36.51%            63.49%      0.00%       0.00%    0.00%
PICKENSVILLE                             702            204               497          1           0        0
                                     100.00%         29.06%            70.80%      0.14%       0.00%    0.00%
SAPPS
Tract 9879
Block Group 3
Block 311                                248             35               213          0           0        0
                                     100.00%         14.11%            85.89%      0.00%       0.00%    0.00%
Block 312                                  0              0                 0          0           0        0



*1576
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 65
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Block 313                                  0              0                 0          0           0        0
Block 314                                  0              0                 0          0           0        0
Block 320                                 31             24                 7          0           0        0
                                     100.00%         77.42%            22.58%      0.00%       0.00%    0.00%
Block 321                                 73             16                57          0           0        0
                                     100.00%         21.92%            78.08%      0.00%       0.00%    0.00%
Block 322                                  0              0                 0          0           0        0
Block 323                                 66              0                66          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 324                                 17              0                17          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 325                                140              0               140          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Water block 399C                           0              0                 0          0           0        0
Water block 399D                           0              0                 0          0           0        0
Water block 399E                           0              0                 0          0           0        0
Water block 399F                           0              0                 0          0           0        0
Water block 399G                           0              0                 0          0           0        0
Water block 399H                           0              0                 0          0           0        0
Water block 399J                           0              0                 0          0           0        0
Water block 399K                           0              0                 0          0           0        0
Total Block Group 3                      575             75               500          0           0        0
                                     100.00%         13.04%            86.96%      0.00%       0.00%    0.00%
Block Group 4
Block 439                                 28              0                28          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 440                                119             20                99          0           0        0
                                     100.00%         16.81%            83.19%      0.00%       0.00%    0.00%
Block 469                                 17             17                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 470                                  3              3                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Water block 499W                           0              0                 0          0           0        0



*1577
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 66
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Water block 499X                           0              0                 0          0           0        0
Total Block Group 4                      167             40               127          0           0        0
                                     100.00%         23.95%            76.05%      0.00%       0.00%    0.00%
Total Tract 9879                         742            115               627          0           0        0
                                     100.00%         15.50%            84.50%      0.00%       0.00%    0.00%
Total SAPPS                              742            115               627          0           0        0
                                     100.00%         15.50%            84.50%      0.00%       0.00%    0.00%
Total Pickens County                   2,742            692             2,049          1           0        0
                                     100.00%         25.24%            74.73%      0.04%       0.00%    0.00%
Sumter County                         16,174          4,759            11,369          6          30       10
                                     100.00%         29.42%            70.29%      0.04%       0.19%    0.06%
Tuscaloosa County
STILLMAN COLLEGE                       9,591            419             9,159          8           3        2
                                     100.00%          4.37%            95.50%      0.08%       0.03%    0.02%
MCDONALD HUGHES COMM CENTER            3,599             17             3,578          2           0        2
                                     100.00%          0.47%            99.42%      0.06%       0.00%    0.06%
ARMY RESERVE CENTER                    9,021          4,219             4,736         11          38       17
                                     100.00%         46.77%            52.50%      0.12%       0.42%    0.19%
BAMA MALL                              9,714          5,805             3,804         24          65       16
                                     100.00%         59.76%            39.16%      0.25%       0.67%    0.16%
REGIONAL EDUCATION CENTER
Tract 0104.03
Block Group 1
Block 101A                                 2              2                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 101B                                 0              0                 0          0           0        0
Block 101C                                10             10                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 102                                198            160                35          0           3        0
                                     100.00%         80.81%            17.68%      0.00%       1.52%    0.00%
Block 103                                  0              0                 0          0           0        0
Block 104A                               262            187                74          0           1        0
                                     100.00%         71.37%            28.24%      0.00%       0.38%    0.00%
Block 104B                                 0              0                 0          0           0        0
Block 104C                                 0              0                 0          0           0        0



*1578
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 67
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Block 105                                139             97                42          0           0        0
                                     100.00%         69.78%            30.22%      0.00%       0.00%    0.00%
Block 106                                 12              7                 5          0           0        0
                                     100.00%         58.33%            41.67%      0.00%       0.00%    0.00%
Block 107                                 16             12                 4          0           0        0
                                     100.00%         75.00%            25.00%      0.00%       0.00%    0.00%
Block 108                                 82             14                68          0           0        0
                                     100.00%         17.07%            82.93%      0.00%       0.00%    0.00%
Block 109                                 24             24                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 110                                 14             14                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 111                                 72             72                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 112                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 113                                 11             11                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 114                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 115                                 19             19                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 116                                 20             16                 4          0           0        0
                                     100.00%         80.00%            20.00%      0.00%       0.00%    0.00%
Block 117                                 62              7                55          0           0        0
                                     100.00%         11.29%            88.71%      0.00%       0.00%    0.00%
Block 118                                 25              6                19          0           0        0
                                     100.00%         24.00%            76.00%      0.00%       0.00%    0.00%
Block 119                                 19             19                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 120                                  7              7                 0          0           0        0
                                     100.00%        100.00%             0.00%      0.00%       0.00%    0.00%
Block 121                                  0              0                 0          0           0        0
Block 122                                  0              0                 0          0           0        0
Total Block Group 1                    1,012            702               306          0           4        0
                                     100.00%         69.37%            30.24%      0.00%       0.40%    0.00%
Total Tract 0104.03                    1,012            702               306          0           4        0
                                     100.00%         69.37%            30.24%      0.00%       0.40%    0.00%
Tract 0104.04
Block Group 1
Block 102                                 34              0                34          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%



*1579
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 68
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Block 103                                 25              0                25          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 104                                 32              1                31          0           0        0
                                     100.00%          3.13%            96.88%      0.00%       0.00%    0.00%
Block 105                                 49              2                47          0           0        0
                                     100.00%          4.08%            95.92%      0.00%       0.00%    0.00%
Block 106                                 10              0                10          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 107                                  8              0                 8          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 108                                 43              0                43          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 109                                 21              0                21          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 110                                 13              0                13          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 111                                 24              1                23          0           0        0
                                     100.00%          4.17%            95.83%      0.00%       0.00%    0.00%
Block 112                                 19              1                18          0           0        0
                                     100.00%          5.26%            94.74%      0.00%       0.00%    0.00%
Block 113                                 93              0                93          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 114                                 38              0                38          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 115                                  0              0                 0          0           0        0
Block 116                                 31              0                31          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 117                                 15              0                15          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 118                                 16              0                16          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Total Block Group 1                      471              5               466          0           0        0
                                     100.00%          1.06%            98.94%      0.00%       0.00%    0.00%
Block Group 2
Block 201                                 17              1                16          0           0        0
                                     100.00%          5.88%            94.12%      0.00%       0.00%    0.00%
Block 202                                 77              0                77          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 203                                 36              0                36          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 204                                 67              0                67          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 205                                 14              0                14          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%



*1580
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 69
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Block 206                                 16              0                16          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 207                                 96              0                96          0          .0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 208                                  5              0                 5          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 209                                 25              0                25          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 210                                102              5                97          0           0        0
                                     100.00%          4.90%            95.10%      0.00%       0.00%    0.00%
Block 211                                110              3               107          0           0        0
                                     100.00%          2.73%            97.27%      0.00%       0.00%    0.00%
Block 212                                 30              0                30          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 213                                  1              0                 1          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 214                                 37              7                30          0           0        0
                                     100.00%         18.92%            81.08%      0.00%       0.00%    0.00%
Block 215                                  0              0                 0          0           0        0
Water block 299                            0              0                 0          0           0        0
Total Block Group 2                      633             16               617          0           0        0
                                     100.00%          2.53%            97.47%      0.00%       0.00%    0.00%
Block Group 3
Block 310                                  0              0                 0          0           0        0
Block 311                                  0              0                 0          0           0        0
Block 312                                  7              1                 6          0           0        0
                                     100.00%         14.29%            85.71%      0.00%       0.00%    0.00%
Block 317                                 14              0                14          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 318                                  7              0                 7          0           0        0
                                     100.00%          0.00%           100.00%      0.00%       0.00%    0.00%
Block 319                                  0              0                 0          0           0        0
Block 323                                  0              0                 0          0           0        0
Water block 399A                           0              0                 0          0           0        0
Total Block Group 3                       28              1                27          0           0        0
                                     100.00%          3.57%            96.43%      0.00%       0.00%    0.00%
Total Tract 0104.04                    1,132             22             1,110          0           0        0
                                     100.00%          1.94%            98.06%      0.00%       0.00%    0.00%



*1581
DB: ALABAMA                              Units Assigned to a District                           Date: 1/21/92
Plan: REDISTRICT                                   District 7                                 Time: 3:16 p.m.
                                          Total Populations, All Ages                                Page: 70
Plan type: CONGRESSIONAL DISTRICTS
-------------------------------------------------------------------------------------------------------------
                  Census             Total         Total           Total        Total      Total      Total
                   Unit               Pop.         White           Black       Am. Ind.   Asian/PI    Other
Total REGIONAL EDUCATION CENTER        2,144            724             1,416          0           4        0
                                     100.00%         33.77%            66.04%      0.00%       0.19%    0.00%
MCFARLAND MALL                        13,467         10,532             2,726         19         172       18
                                     100.00%         78.21%            20.24%      0.14%       1.28%    0.13%
COTTONDALE METHODIST CHURCH            3,492          3,447                39          2           1        3
                                     100.00%         98.71%             1.12%      0.06%       0.03%    0.09%
COALING COMMUNITY CENTER               2,476          2,203               247         21           5        0
                                     100.00%         88.97%             9.98%      0.85%       0.20%    0.00%
VANCE COMMUNITY CENTER                 1,519          1,491                28          0           0        0
                                     100.00%         98.16%             1.84%      0.00%       0.00%    0.00%
MASONIC LODGE/BUCKSVILLE BAPTIST/L     4,398          4,176               204         13           5        0
                                     100.00%         94.95%             4.64%      0.30%       0.11%    0.00%
BF GOODRICH UNION HALL                   972            518               453          0           1        0
                                     100.00%         53.29%            46.60%      0.00%       0.10%    0.00%
HILLCREST HIGH                         3,276          2,727               531          7          11        0
                                     100.00%         83.24%            16.21%      0.21%       0.34%    0.00%
BIG SANDY BAPTIST CHURCH               2,302          1,547               751          3           1        0
                                     100.00%         67.20%            32.62%      0.13%       0.04%    0.00%
DUNCANVILLE CHURCH/COMMUNITY CENTE     3,212          3,072               131          3           2        4
                                     100.00%         95.64%             4.08%      0.09%       0.06%    0.12%
Total Tuscaloosa County               69,183         40,897            27,803        113         308       62
                                     100.00%         59.11%            40.19%      0.16%       0.45%    0.09%
Wilcox County                         13,568          4,203             9,353          6           6        0
                                     100.00%         30.98%            68.93%      0.04%       0.04%    0.00%
Total District 7                     577,227        185,454           389,796        599       1,045      333
                                     100.00%         32.13%            67.53%      0.10%       0.18%    0.06%

*1582 
*1583 HAND, Senior District Judge, concurring in judgment:
I concur in the Judgment and Order of the Court for the reasons expressed therein, except as noted below, but I write separately to emphasize a point which the opinion does not address as squarely as I feel it should. Accepting as fact the statements contained in the stipulation of the parties that this State has a substantial African-American minority that is relatively geographically compact so as to comprise a minority district which complies with the population equality requirement of Karcher v. Daggett, 462 U.S. 725, 103 S. Ct. 2653, 77 L. Ed. 2d 133 (1983), and no evidence or argument being presented that the establishment of such a district would violate any requirement of the law, I agree with the decision to accept the parties' joint request for the creation of such a district as a remedy and as a remedy only. In so doing, my concurrence should in no way be considered as an agreement that such a result is constitutionally mandated. It simply is not.
Those in high and low places who advocate racial gerrymandering to create African-American congressional districts would do well to remember the reasoned dissents of the first Mr. Justice Harlan wherein he stated in Plessy v. Ferguson: "There is no caste here. Our Constitution is color-blind, and neither knows nor tolerates classes among citizens." 163 U.S. 537, 558, 16 S. Ct. 1138, 1146, 41 L. Ed. 256 (1895); and of Mr. Justice William O. Douglas who later addressed this point with an equally persuasive dissent in Wright v. Rockefeller, 376 U.S. 52, 59-67, 84 S. Ct. 603, 606-11, 11 L. Ed. 2d 512 (1964):
Here no Negroes are deprived of the franchise. Rather, zigzag tortuous lines are drawn to concentrate Negroes and Puerto Ricans into Manhattan's Eighteenth Congressional District and practically to exclude them from the Seventeenth Congressional District.
. . . . .
The intervenors are persons who apparently have a vested interest in control of the segregated Eighteenth District. [footnote $ 4: Adam Clayton Powell has represented the Eighteenth District in Congress since 1945] They and the State seem to support this segregation not on the "separate but equal" theory of Plessy v. Ferguson but on another theory. Their theory might be called the theory of "separate but better of"a theory that has been used before.
. . . . .
Here the individual is important, not his race, his creed, or his color. The principle of equality is at war with the notion that District A must be represented by a Negro, as it is with the notion that District B must be represented by a Caucasian, District C by a Jew, District D by a Catholic, and so on.... That system, by whatever name it is called, is a divisive force in a community, emphasizing differences between candidates and voters that are irrelevant in the constitutional sense. Of course race, like religion, plays an important role in the choices which individual voters make from among various candidates. [footnote omitted]. But government has no business designing electoral districts along racial or religious lines.
. . . . .
When racial or religious lines are drawn by the State, the multiracial, multireligious communities that our Constitution seeks to weld together as one becomes separatist; antagonisms that relate to race or to religion rather than to political issues are generated; communities seek not the best representative but the best racial or religious partisan. Since that system is at war with the democratic ideal, it should find no footing here.
"Separate but equal" and "separate but better off" have no more place in voting districts than they have in schools, parks, railroad terminals, or any other facility serving the public.
As I perceive it, the chief danger, which these Justices recognized and so eloquently *1584 articulated, is judicial and legislative ghettoizing of the vote. The resulting balkanization is antithetical to the American dream, and I do not wish to be associated with any such action or effort, thus I write separately to this point.
NOTES
[1]  Ala.Code §§ 17-16-6 to -11 (Supp.1990).
[2]  The Reock Test indicates that the Reed Plan contains a district which is the least compact of any of the 35 districts analyzed by the Reapportionment Office. The Reed Plan's District 1 has a Reock Test measurement with less than 0.2 and by comparison, the average of the Pierce districts under the Reock Test is 0.41.

The Reock Test is a relatively simple method of measuring the relationship between the area of the district and the area of the smallest possible circumscribing circle. The resulting measure is a number between 1 to 0, with numbers closer to one being more compact. See Karcher v. Dagget, 462 U.S. 725, 756-57, 103 S. Ct. 2653, 2673-74, 77 L. Ed. 2d 133 (1983).
[3]  It was argued that the Legislature was unable to fulfill its obligation to redistrict because the census information it received in February 1991 might be subject to correction. This argument fails because the Supreme Court has previously indicated that the fact that the latest correction of the census is not available at the time the problem is addressed is of no moment to that effort. Karcher v. Dagget, 462 U.S. 725, 729, 103 S. Ct. 2653, 2657-58, 77 L. Ed. 2d 133 (1983).
[4]  The Alabama law establishes the qualifying date for upcoming primary elections at April 3, 1992, and as noted supra, the ability of the Legislature to preclear its newly adopted plan appears illusory. Those who may desire to seek congressional office, and who must qualify by April 3, 1992, are left in a quandary as to what will be their district, when they are to qualify, when will the primaries actually be conducted, and, potentially, whether an election will be held at all. In addition to candidates being left in such a quandary, certain requirements of the law impact on the election officials, including the Probate Judges and others, who must conduct these elections. Lastly, the voters are impacted by the effect of potential delays as it affects the quality of their representation in the national legislature. For these reasons, this court finds that there is an emergency that requires judicial attention under the law in order to provide adequate relief for all affected, including the plaintiff. Since this is so, it becomes necessary for the court to consider an appropriate plan in light of the judicial standards imposed in drafting such plans as against those that might be considered by a legislature. Chapman v. Meier, 420 U.S. 1, 95 S. Ct. 751, 42 L. Ed. 2d 766 (1975); Connor v. Finch, 431 U.S. 407, 97 S. Ct. 1828, 52 L. Ed. 2d 465 (1977).
[5]  Precise population equality is a demanding standard requiring the states to "justify each variance no matter how small." Karcher, 462 U.S. at 730, 103 S. Ct. at 2658 (quoting Kirkpatrick, 394 U.S. at 530-31, 89 S. Ct. at 1229 (citations omitted)). See Hastert v. State Bd. of Elections, 777 F. Supp. 634 (N.D.Ill.1991) (rejecting a plan with a .00297% population deviation because the plan's proponent could not justify its equality inferiority in comparison with another submitted plan with a .00017% deviation).

The advancement of information processing technologies in the last decade since Karcher have raised the deviation standard to an "absolute population equality," giving greater authority to the Court's 1983 statement that "rapid advances in computer technology and education during the last two decades make it relatively simply to draw contiguous districts of equal population and at the same time to further whatever secondary goals the state has." Karcher, 462 U.S. at 732, 103 S. Ct. at 2659.
[6]  Some of these parties argue that the population deviations in their plans can be zeroed out easily. This may be so, but we remind the parties that this type of computation is not this court's responsibility. If a party wishes to propose a plan for adoption by a court, then it is incumbent upon that party to fashion a plan that comports with the law.
[7]  When no plan submitted to a court fully comports with objectives and criteria that should be incorporated in a judicially approved plan, a court should fashion its own plan to satisfy relevant legal criteria and incorporate the most desirable aspects of the plans presented to the court. Carstens v. Lamm, 543 F. Supp. 68 (D.C.Colo.1982).
[8]  Section 5 of the Voting Rights Act, as amended, 42 U.S.C. § 1973c, requires a governmental body to obtain preclearance of a proposed plan either by securing a declaratory judgment from the United States District Court for the District of Columbia or by submitting the change to the Attorney General of the United States. As long as the Attorney General has not interposed an objection within sixty days after such submission, the state may enforce the change.